 



Exhibit 10.01

THE HARTFORD
INVESTMENT AND SAVINGS PLAN

(Including Amendments through June 1, 2004)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

The Hartford Investment and Savings Plan

              Article

--------------------------------------------------------------------------------

      Page

--------------------------------------------------------------------------------

One
  Introduction and Purpose     3  
Two
  Definitions     4  
Three
  Membership     17  
Four
  Member Contributions     18  
Five
  Company Contributions     22  
Six
  IRS Limits on Member Savings and Company Contributions     26  
Seven
  Credits to Accounts; Asset Valuation and Allocation     31  
Eight
  Investment of Contributions in Investment Funds     33  
Nine
  Member Loans Before Termination of Employment     36  
Ten
  Member Withdrawals Before Termination of Employment     40  
Eleven
  Distributions From Accounts     43  
Twelve
  Qualified Domestic Relations Orders     51  
Thirteen
  General Matters Relating to Committees     52  
Fourteen
  Administration of Plan-Pension Administration Committee     54  
Fifteen
  Management of Funds-Investment and Savings Plan Investment Committee     55  
Sixteen
  Hardship Withdrawals- Hardship Committee     56  
Seventeen
  General and Administrative Provisions     57  
Appendix A
        60  

- 2 -



--------------------------------------------------------------------------------



 



THE HARTFORD
INVESTMENT AND SAVINGS PLAN
(Including Amendments through June 1, 2004)

ARTICLE ONE
INTRODUCTION AND PURPOSE

1.1 Introduction. The Hartford Investment and Savings Plan (the “Plan”) was
established effective December 19, 1995 to cover Eligible Employees of The
Hartford and Hartford Fire. The Hartford was spun-off from ITT Corporation
effective December 19, 1995. The Plan was amended and restated effective
January 1, 1997. Effective as of the IPO Date, Hartford Life became a publicly
held company, was designated as a Participating Corporation for purposes of the
Plan and securities of Hartford Life were made available for investment under
the Plan. Effective as of the Merger Date, Hartford Life ceased to be a publicly
held company due to its merger with a subsidiary of The Hartford, and its
securities ceased to be available for investment under the Plan. Effective
April 1, 2002, the Omni Insurance Group 401(k) Retirement Plan was merged into
the Plan. Effective July 1, 2003, the Access Coverage Corporation 401(k) Plan
was merged into the Plan.

This Plan shall maintain account balances transferred from the ITT Investment
and Savings Plan for Salaried Employees (the “Pre-Distribution ITT Plan”) which
had been maintained by Pre-Distribution ITT through December 18, 1995 for
members who became Eligible Employees of Hartford Fire on the Distribution Date
and for certain deferred members whose last services for Pre-Distribution ITT
were performed for an insurance business of Pre-Distribution ITT. Certain of
these members, prior to May 9, 1989, were members in the Investment and Savings
Plan for Salaried Employees of Hartford Fire Insurance Company (the “Hartford
Plan”). The Hartford Plan was merged into the Pre-Distribution ITT Plan
effective on May 9, 1989.

Effective November 29, 2001, a portion of this Plan was converted into an
employee stock ownership plan (“ESOP”) within the meaning of Code Section
4975(e)(7). The ESOP is designed to invest primarily in The Hartford Stock.

Participation in the Plan is available, as set forth herein, to Eligible
Employees of The Hartford and Hartford Fire, Hartford Life, and of such other
companies affiliated therewith as may become participating companies under the
Plan. A quarterly statement is sent to each member of the Plan reflecting the
status of his or her Accounts under the Plan as of the end of each calendar
quarter.

The Plan is a defined contribution plan under ERISA, and as such is subject to
the provisions of Titles I, II and III, but not Title IV, thereof. Titles I, II
and III include requirements for covered plans governing reporting, disclosure,
participation, vesting, fiduciary responsibility and enforcement. Title IV
provides

- 3 -



--------------------------------------------------------------------------------



 



for plan termination insurance by the Federal government’s Pension Benefit
Guaranty Corporation. This insurance does not apply to defined contribution
plans such as the Plan.

State Street Bank, Westwood, Massachusetts, is the Trustee with respect to the
Plan.

1.2 Purpose. The purpose of the Plan is to (A) supplement retirement income by
encouraging Eligible Employees to save on a regular and long-term basis; (B)
provide Eligible Employees with ownership of The Hartford securities; (C)
provide additional financial resources for emergencies and financial hardships;
and (D) offer Eligible Employees additional incentives to continue their careers
with The Hartford.

1.3 Prospectus. The Plan (as amended) is included as part of the Prospectus.

1.4 Tax Qualification. For purposes of qualification under Section 401(a) of the
Internal Revenue Code, the Plan includes a savings plan portion and a stock
bonus portion. Prior to November 29, 2001, the stock bonus portion consisted of
assets related to the leveraged employee stock ownership plan in effect from
1989 through the Distribution Date under the Pre-Distribution ITT Plan, and
Floor Company Contributions made by The Hartford. Effective November 29, 2001,
the stock bonus portion of the Plan (referred to in this Plan as the “ESOP”)
consists of the assets invested in The Hartford Stock in The Hartford Financial
Services Group, Inc. Stock Fund.

1.5 Eligible Employees Serving in the U.S. Armed Services. If an Eligible
Employee serves in the Armed Services of the United States, notwithstanding any
provision of the Plan to the contrary, Plan contribution, benefits and Service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u).

ARTICLE TWO
DEFINITIONS

“Accounts” means, with respect to any Member or Deferred Member, his or her
Basic Investment Account, Supplemental Investment Account, Company Contribution
Account, Rollover Account and ESOP Account.

“Actual Contribution Percentage” means, prior to November 29, 2001 the average
of the ratios, calculated separately for each applicable Employee, of (A) the
sum of the After-Tax Savings and Matching Company Contributions made for the
current Plan Year to (B) the Employee’s Compensation for that Plan Year or, for
the Plan Year ending December 30, 2001, the portion of the Plan Year prior to
November 29, 2001. Effective November 29, 2001, “Actual Contribution Percentage”
means the average of the ratios, calculated separately for each applicable
Employee, of (A) the sum of the After-Tax Savings other than ESOP Contributions
and the Matching Company Contributions other than ESOP Contributions, made for a
Plan Year to (B) the Employee’s Compensation for the Plan Year or portion of the
Plan Year that the Plan includes the ESOP. Each such Actual Contribution
Percentage shall be computed to the nearest one-hundredth of one percent of the
Employee’s Compensation.

- 4 -



--------------------------------------------------------------------------------



 



“Actual Deferral Percentage” means, prior to November 29, 2001, the average of
the ratios, calculated separately for each applicable Employee, of (A) the
amount of Before-Tax Savings made on the Employee’s behalf for the current Plan
Year to (B) the Employee’s Compensation for that Plan Year or, for the Plan Year
ending December 30, 2001, the portion of the Plan Year prior to November 29,
2001. Effective November 29, 2001, “Actual Deferral Percentage” means the
average of the ratios, calculated separately for each applicable Employee, of
(A) the amounts of Before-Tax Savings other than ESOP Contributions made on the
Employee’s behalf for a Plan Year to (B) the Employee’s Compensation for the
Plan Year or portion of the Plan Year that the Plan includes the ESOP. Each such
Actual Deferral Percentage shall be computed to the nearest one-hundredth of one
percent of the Employee’s Compensation.

“After-Tax Savings” means savings made by a Member under Section 4.2, and
includes both Basic After-Tax Savings and Supplemental After-Tax Savings.

“Basic After-Tax Investment Account” means that portion of the Trust Fund which,
with respect to any Member or Deferred Member, is attributable to Basic
After-Tax Savings and any investment earnings and gains or losses thereon.

“Basic After-Tax Savings” means the contributions made by a Member which are
credited to his or her Basic After-Tax Investment Account in accordance with
Section 4.2(B)(i).

“Basic Before-Tax Investment Account” means that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to Basic
Before-Tax Savings and any investment earnings and gains or losses thereon.

“Basic Before-Tax Savings” means the contributions made on a Member’s behalf
which are credited to his or her Basic Before-Tax Investment Account in
accordance with Section 4.1(B)(i).

“Basic Investment Account” means that portion of the Trust Fund which, with
respect to any Member or Deferred Member, includes his or her Basic Before-Tax
Investment Account and his or her Basic After-Tax Investment Account.

“Basic Savings” means the Basic After-Tax Savings contributed by a Member and
the Basic Before-Tax Savings contributed on a Member’s behalf.

“Before-Tax Savings” means savings made by a Member under Section 4.1, and
includes both Basic Before-Tax Savings and Supplemental Before-Tax Savings
(including Catch-Up Savings).

“Beneficiary” means such beneficiary or beneficiaries as may be designated from
time to time by the Member or Deferred Member, on a form provided by the Plan
Administrator for such purpose, to receive, in the event of the Member’s or
Deferred Member’s death, the value of his or her Accounts at the time of death.
Except as hereinafter provided, in the case of a Member or Deferred Member who
is married, the Beneficiary shall be the Member’s or Deferred Member’s spouse,
unless such spouse consents, in writing, on a form witnessed by a notary public
to the designation of another person as Beneficiary. A Deferred Member who is an
alternate payee designated as such pursuant to a qualified

- 5 -



--------------------------------------------------------------------------------



 



domestic relations order may not, however, name a spouse as a Beneficiary. In
the case of a Member or Deferred Member who incurs a divorce under applicable
State law prior to commencing benefits under the Plan, such Member’s or Deferred
Member’s designation of Beneficiary shall remain valid unless otherwise provided
in a qualified domestic relations order (as described in Article Twelve of the
Plan) or unless such Member or Deferred Member changes his or her Beneficiary or
is subsequently remarried.

“Board of Directors” means the Board of Directors of Hartford Fire Insurance
Company or of any successor, by merger, purchase or otherwise.

“Break in Service” shall mean the 12 consecutive month period commencing on the
Severance from Service date during which an Employee does not have any Hours
Worked. Severance from Service shall mean the earlier of (a) the date on which
an Eligible Employee quits, retires, is discharged or dies; or (b) the first
anniversary of the first date of a period in which he or she remains absent from
Service (with or without pay) for any reason other than quit, retirement,
discharge or death, such as vacation, holiday, sickness, disability, leave of
absence or layoff. If Service is interrupted for maternity or paternity reasons
addressed in the definition of Service, then the date of Severance from Service
shall be the earlier of (a) the date he or she quits, is discharged, retires or
dies, or (b) the second anniversary of the date on which he or she is first
absent from Service, as provided in such Service definition.

“Catch-Up Savings” means contributions made on a Member’s behalf which are
credited to his or her Supplemental Before-Tax Investment Account in accordance
with Section 4.1(E).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any section of the Code shall include any successor provision
thereto.

“Company” means The Hartford and Hartford Fire, as constituted on the
Distribution Date, or any successor, by merger, purchase or otherwise with
respect to their Eligible Employees, any Participating Division with respect to
its Eligible Employees and any Participating Corporation with respect to its
Eligible Employees.

“Company Contributions” means Matching Company Contributions and Floor Company
Contributions made under Article Five, and Matching Company Contributions made
before 1990 under the Pre-Distribution ITT Plan. No Company Contributions shall
be made with respect to Employees of Planco Financial Services, Inc.

“Company Contribution Account” means that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to (A) Matching
Company Contributions made under Article Five, (B) Floor Company Contributions
made under Article Five, (C) Matching Company Contributions made for periods
before 1990 under the Pre-Distribution ITT Plan, (D) any contributions and
investment earnings thereon made on his or her behalf and transferred to the
Trust Fund pursuant to a Prior Plan Transfer, and (E) any investment earnings
and gains or losses on any of the aforementioned amounts.

“Compensation” means total wages and other compensation paid to or for the
Member as reported on the Member’s Form W-2, Wage and Tax Statement, plus
elective contributions under Code Sections

- 6 -



--------------------------------------------------------------------------------



 



401(k), 414(v), 132(f)(4) and 125, provided that for purposes of Section 6.4,
Compensation means Compensation as defined in Code Section 415( c)(3), including
elective contributions under Code Sections 401(k), 414(v), 132(f)(4) and 125.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
compensation of each Member taken into account under the Plan shall not exceed
the OBRA ‘93 annual compensation limit, such compensation to be measured for
each individual from the beginning of each calendar year, regardless of whether
such individual has become a Member pursuant to Article Three or elects to
contribute Savings under Article Four. The OBRA ‘93 annual compensation limit is
$200,000 beginning January 1, 2003, as adjusted by the Secretary of the Treasury
to reflect cost-of-living adjustments in accordance with Code Section
401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to any period, not exceeding 12 months, over which compensation is
determined beginning in such calendar year.

Any reference in this Plan to the limitation under Code Section 401(a)(17) means
the OBRA ‘93 annual compensation limit set forth in this provision.

“Deferred Member” means (A) a Member who has terminated employment with the
Company and whose Vested Share will be deferred in accordance with Article
Eleven, (B) the spouse Beneficiary or Non-Spouse Beneficiary of a deceased
Member or Deferred Member, or (C) an alternate payee designated as such pursuant
to a domestic relations order as qualified by the Plan, and shall include both a
Hartford Fire Deferred Member and a Hartford Life Deferred Member.

“Disability” means, with respect to a Member, the total disability of such
Member that results in the Member qualifying for benefits under the Hartford
Fire Insurance Company Long Term Disability Plan for salaried Employees or a
similar disability plan sponsored by the Company. If a Member qualifies for
benefits under such plan, then he or she shall be deemed to be totally disabled
as determined by the insurance company that administers such plan. If a Member
does not qualify for benefits under such plans, then he or she shall be deemed
to be totally disabled if his or her disability meets the definition of total
disability set forth in such a plan, as determined by the Plan Committee. For
purposes of this Plan, the effective date of disability shall be the later of
the date of disability as defined in the applicable disability plan or the date
on which the applicable insurance company issues its determination of total
disability. If a Member is deemed to be totally disabled as provided herein, he
or she shall also be deemed to have incurred a Termination of Employment with
the Company and its affiliated corporations as of such date.

“Distribution Date” means December 19, 1995.

“Effective Date” means the Distribution Date with respect to those Participating
Corporations and Participating Divisions that began their participation in the
Plan on such date; “Effective Date” with respect to any other Participating
Corporation or Participating Division shall mean the date as of which such
Participating Corporation or Participating Division begins its participation in
the Plan. The Pre-Distribution ITT Plan was originally effective as of April 1,
1974. Hartford Life was designated as a Participating Corporation effective as
of the IPO Date.

- 7 -



--------------------------------------------------------------------------------



 



“Employee” shall mean any person regularly employed by the Company but shall not
include any person who performs services for the Company as an independent
contractor or under any other non-employee classification, or who is classified
by the Company as, or determined by the Company to be, an independent
contractor.

“Eligible Employee” means an Employee employed by the Company; provided,
however, that except as the Board of Directors or the Pension Administration
Committee, pursuant to authority delegated by the Board of Directors, may
otherwise provide on a basis uniformly applicable to all persons similarly
situated, and except as specified below with respect to certain “Non-U.S.
Citizen Employees” (as defined below), “Eligible Employee” shall not include any
“Ineligible Person,” which means all of the following:

(A) a person who is covered for current service under a retirement plan of the
Company or any of its affiliated Companies other than the Hartford Fire
Insurance Company Retirement Plan for U.S. Employees, or any other Plan
specified by the Board of Directors from time to time, or

(B) a person whose terms and conditions of employment are determined by a
collective bargaining agreement with the Company which does not make this Plan
applicable to him or her, or

(C) a person who is eligible for participation in any of the following plans
being maintained by certain Canadian affiliates of the Company: the Hartford
Fire Insurance Company Retirement Savings Plan, the Hartford Fire Insurance
Company Deferred Profit Sharing Plan, and the Hartford Fire Insurance Company
Employee Profit Sharing Plan or any successor to the foregoing plans, or

(D) a person who is an employee of Planco Financial Services, Inc., other than a
regular hourly or salaried full-time or part-time commissioned wholesaler or a
regular hourly or salaried full-time or part-time administrative assistant to
such a wholesaler, or

(E) a person who is a leased employee (within the meaning of Code
Section 414(n)(2)) of the Company or is otherwise employed through a temporary
help firm, technical help firm, staffing firm, employee leasing firm, or
professional employer organization, regardless of whether such person is an
Employee of the Company, or

(F) A person who performs services for the Company as an independent contractor
or under any other non-employee classification, or who is classified by the
Company as, or determined by the Company to be, an independent contractor,
regardless of whether such person is characterized or ultimately determined by
the Internal Revenue Service or any other Federal, State or local government
authority or regulatory body to be an employee of the Company or its affiliates
for income or wage tax purposes or for any other purpose.

Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan,

- 8 -



--------------------------------------------------------------------------------



 



and such individual is later required by a court or governmental authority or
regulatory body to be classified as a person who is eligible to participate in
the Plan, such person shall not be eligible to participate in the Plan,
notwithstanding such classification, unless and until designated as an Eligible
Employee by the Plan Administrator, and if so designated, the participation of
such person in the Plan shall be prospective only.

Further, in addition to the foregoing, to the extent that any particular
individual is excluded from participation in the Plan for one of the reasons set
forth above or any other reason, and such individual is later required by a
court or governmental authority or regulatory body to be allowed to participate
in the plan for past or future periods because such exclusion is found to be
improper, such person shall, to the extent such person would have met the
applicable Internal Revenue Code definition of “highly compensated employee,”
“highly compensated individual,” or “part-time employee” for any part of such
periods, be deemed to have been excluded from the Plan for such periods
(including past, present and future periods), and shall continue to be excluded
from the Plan for such periods (including past, present and future periods), for
the independent reason that such person qualified and/or qualifies as a “highly
compensated employee,” a “highly compensated individual,” or a “part-time
employee,” as applicable, who properly may be excluded form participation in the
Plan.

“Enrollment Date” means the first day of any payroll period that begins on or
after the date an Eligible Employee satisfies the membership requirements set
forth in Article Three.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ESOP” means the portion of the Plan that consists of assets invested in The
Hartford Stock in The Hartford Financial Services Group, Inc. Stock Fund at any
time on and after November 29, 2001.

“ESOP Actual Contribution Percentage” means the average of the ratios,
calculated separately for each applicable Employee, of (A) the sum of the
After-Tax Savings that are ESOP Contributions and the Matching Company
Contributions that are ESOP Contributions, made for a Plan Year to (B) the
Employee’s Compensation for the Plan Year or portion of the Plan Year that the
Plan includes the ESOP. Each such ESOP Actual Contribution Percentage shall be
computed to the nearest one-hundredth of one percent of the Employee’s
Compensation. Effective December 31, 2001, this test is performed using the
current year testing method.

“ESOP Actual Deferral Percentage” means the average of the ratios, calculated
separately for each applicable Employee, of (A) the amounts of Before-Tax
Savings that are ESOP Contributions made on the Employee’s behalf for a Plan
Year to (B) the Employee’s Compensation for the Plan Year or portion of the Plan
Year that the Plan includes the ESOP. Each such ESOP Actual Deferral Percentage
shall be computed to the nearest one-hundredth of one percent of the Employee’s
Compensation. Effective December 31, 2001, this test is performed using the
current year testing method.

“ESOP Account” means that portion of the Trust Fund which, with respect to any
Member or Deferred Member, is attributable to allocations made under the
employee stock ownership plan portion of the Pre-Distribution ITT Plan.

- 9 -



--------------------------------------------------------------------------------



 



“ESOP Contribution” means a contribution or contributions to the Plan made on or
after November 29, 2001, with respect to the Member’s Before-Tax Savings or
After-Tax Savings, or Company Contributions made as Matching Company
Contributions or Floor Company Contributions, that are made in The Hartford
Stock or made in cash and immediately invested in The Hartford Stock in The
Hartford Financial Services Group, Inc. Stock Fund.

“Floor Company Contribution” means a contribution made on or after the
Distribution Date pursuant to Section 5.2. No Floor Company Contributions shall
be made with respect to Employees of Planco Financial Services, Inc.

“Hardship Committee” means the Hardship Committee established hereunder for the
purposes set forth in Article Fourteen.

“Hartford Fire” means Hartford Fire Insurance Company or a successor by merger,
purchase or otherwise with respect to its Employees. Hartford Fire is the
sponsor of the Plan.

“Hartford Fire Deferred Member” means any person who is a Deferred Member and
who is not also a Hartford Life Deferred Member.

“Hartford Fire Member” means a person principally employed by Hartford Fire who
becomes a Member as provided in Article Three.

“Hartford Fire Plan” means the Investment and Savings Plan of Hartford Fire
Insurance Company as in effect on May 8, 1989.

“Hartford Life” means Hartford Life, Inc. (a Delaware corporation), as
constituted on the IPO Date, and Hartford Life and Accident Insurance Company,
or a successor of either of the foregoing by merger, purchase or otherwise with
respect to their Employees, both of which are affiliated with The Hartford, and
with Hartford Fire, the sponsor of this Plan.

“Hartford Life Deferred Member” means a person who was a Hartford Life Member on
the date of such person’s Termination of Employment, and any other Deferred
Member whose rights under the Plan are derived from such a Hartford Life Member.

“Hartford Life Member” means a person principally employed by Hartford Life who
becomes a Member as provided in Article Three.

“Highly Compensated Member” shall mean, with respect to any Plan Year any Member
who (A) in the Plan Year or the immediately preceding Plan Year was a five
percent owner, or (B) in the immediately preceding Plan Year earned annual
Compensation from the Company or an affiliated company which exceeds a dollar
amount that is indexed annually and is determined pursuant to Code Section
414(q)(1)(B), which amount shall be adjusted at the same time and in the same
manner as the dollar limit on benefits under a defined benefit plan is adjusted
pursuant to Code Section 415(d).

- 10 -



--------------------------------------------------------------------------------



 



“Hours Worked” means hours for which an Employee is compensated whether or not
he or she has worked, such as paid holidays, paid vacation, paid sick leave and
paid time off, and back pay for the period for which it was awarded, and each
such hour shall be computed as only one hour, even though he or she is
compensated at more than the straight time rate. With respect to any period for
which an Employee is compensated but has not worked, hours counted shall be
included on the basis of the Employee’s normal work-day or work-week. This
definition of Hours Worked shall be applied in compliance with 29 Code of
Federal Regulations Section 2530.200b-2(b) and (c), as promulgated by the United
States Department of Labor, in a consistent and nondiscriminatory manner.

“Investment and Savings Plan Investment Committee” means the Committee
established hereunder for the purposes of managing the investment of Plan assets
as set forth in Article Fifteen.

“Investment Funds” means the funds approved by the Investment and Savings Plan
Investment Committee from time to time, in which contributions permitted by the
Plan may be invested.

“IPO” means the initial public offerings of Hartford Life Stock.

“IPO Date” means May 22, 1997, the date of consummation of the IPO.

“IRS” means the Federal Internal Revenue Service.

“Limitation Year” means the calendar year.

“Loan Valuation Date” means the business day on which a Member’s properly
completed application for a loan under the Plan is made in the form or manner
required by the Savings Plan Administrator.

“Matching Company Contribution” means a contribution made pursuant to Section
5.1. No Matching Company Contributions shall be made with respect to Employees
of Planco Financial Services, Inc.

“Member” shall mean any person who has become a Member as provided in Article
Three, and shall include both a Hartford Fire Member and a Hartford Life Member.

“Merger Date” means June 27, 2000, the date of consummation of the merger
between Hartford Life and a wholly owned subsidiary of The Hartford, pursuant to
which Hartford Life became a wholly owned subsidiary of The Hartford.

“Non-Spouse Beneficiary” means a Beneficiary who is not the spouse of the Member
or Deferred Member.

“Non-U.S. Citizen Employee” means any person who qualifies as an “Employee” as
defined in this Plan (except for any portion of such definition relating to
payment from a United States payroll), and who is:

(A) not a citizen of the United States,

- 11 -



--------------------------------------------------------------------------------



 



(B) paid from a payroll maintained in the continental United States, Hawaii,
Puerto Rico or the U.S. Virgin Islands, and

(C) employed by the Company in a permanent position (as distinguished from a
temporary assignment) in the continental United States, Hawaii, Puerto Rico or
the U.S. Virgin Islands, even though such person may be covered under a
retirement plan of the Company other than those enumerated in the definition of
“Employee” contained in this Plan, provided that upon reassignment outside the
continental U.S., Hawaii, Puerto Rico or the U.S. Virgin Islands the
participation of such person shall cease. Notwithstanding the foregoing, (i) the
hire or assignment on or after January 1, 1993 of a Non-U.S. Citizen Employee
who is participating in such other Company retirement plan to a position in the
continental United States, Hawaii, Puerto Rico or the U.S. Virgin Islands at a
Participating Corporation or a Participating Division, is deemed to be the
hiring or assignment for a permanent position, for purposes of eligibility for
Plan membership, from and after the date on which the Employee has been in such
position for a period of thirty-six consecutive months, and (ii) the hire or
assignment on or after January 1, 1995 of a Non-U.S. citizen Employee who is
participating in such other Company retirement plan and immediately preceding
such hire or assignment participated in Hartford Fire Insurance Company
Retirement Savings Plan, Hartford Fire Insurance Company Deferred Profit Sharing
Plan and Hartford Fire Insurance Company Employees Profit Sharing Plan (such
plans being maintained for certain Canadian affiliates of The Hartford) to a
position in the continental United States, Hawaii, Puerto Rico or the U.S.
Virgin Islands at a Participating Corporation or a Participating Division, is
deemed to be the hiring or assignment for a permanent position, for purposes of
eligibility for Plan membership.

“Participating Corporation” means any affiliate of Hartford Fire which, by
action of the Board of Directors (or by an officer of Hartford Fire under
authority delegated by the Board of Directors) has been designated as a
Participating Corporation in the Plan as to all of its Employees, or as to the
Employees of one or more of its operating or other units, and whose Board of
Directors has adopted this Plan.

“Participating Division” means any division or unit of Hartford Fire or an
affiliate of Hartford Fire which, by action of the Board of Directors (or by an
officer of Hartford Fire under authority delegated by the Board of Directors)
has been designated as a Participating Division or Unit in this Plan as to all
of its Employees, or as to the employees of one or more of its operating
subdivisions or other sub-units, and in the case of a division or unit of an
affiliate of Hartford Fire, the Board of Directors of such affiliate has adopted
this Plan on behalf of such division or unit.

“Pension Administration Committee” means the Committee established hereunder for
the purposes of administering the Plan as provided in Article Fourteen.

“Plan” means The Hartford Investment and Savings Plan, as set forth herein or as
amended from time to time.

“Plan Administrator” (formerly referred to as the Savings Plan Administrator)
means the administrator for the Plan as provided in Article Fourteen at its
offices at Hartford Plaza, Hartford, CT 06115.

- 12 -



--------------------------------------------------------------------------------



 



“Plan Year” means the calendar year.

“Pre-Distribution ITT” means ITT Corporation (a Delaware corporation), as
constituted on the day before the Distribution Date.

“Pre-Distribution ITT Plan” means the ITT Investment and Savings Plan For
Salaried Employees, as in effect on the day before the Distribution Date.

“Principal Employment Date” means the first day of the first payroll period
following the date a person becomes principally employed by the Company.

“Prior Plan Transfer” means that portion of a Company Contribution Account or
Supplemental Investment Account that is attributable to amounts transferred from
the trust of a qualified profit sharing or other defined contribution plan
previously in effect at a Participating Corporation or Participating Division to
the extent permitted by Article Four.

“QDRO” means an order determined to be a qualified domestic relations order
under Article Twelve.

“Retirement” means:

(A) Certain Members Hired Before 2001. Solely with respect to a Member with an
original hire date with the Company before January 1, 2001 who: (i) is covered
in whole or in part under the final average pay formula of the Retirement Plan,
or (ii) is not eligible for coverage under the Retirement Plan, “Retirement”
shall mean satisfaction of the requirements for early or normal retirement under
the final average pay formula of the Retirement Plan (assuming such Member were
covered under the final average pay formula of the Retirement Plan), provided
such event results in such Member’s separation from the employment of the
Company; or

(B) Certain Members Hired During 2001. Solely with respect to a Member with an
original hire date with the Company on or after January 1, 2001 but before
January 1, 2002 who: (i) is covered under the cash balance formula of the
Retirement Plan, or (ii) is not eligible for coverage under the Retirement Plan,
“Retirement” shall mean satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Member were covered under the final average pay formula of the Retirement
Plan), provided such event results in such Member’s separation from the
employment of the Company; or

(C) Certain Members Hired During 2002 or Later. Solely with respect to a Member
with an original hire date with the Company on or after January 1, 2002 who:
(i) is covered under the cash balance formula of the Retirement Plan, or (ii) is
not eligible for coverage under the Retirement Plan, “Retirement” shall mean,
solely for

- 13 -



--------------------------------------------------------------------------------



 



     purposes of this Plan, separation from the employment of the Company on or
after reaching age 65.

“Retirement Plan” means The Hartford Retirement Plan for U.S. Employees, as may
be amended from time to time.

“Rollover Account” means the portion of the Trust Fund which, with respect to a
Member or Deferred Member, is attributable to Rollover Contributions and any
investment earnings and gains or losses thereon.

“Rollovers” means the rollover contributions permitted by Article Four.

“Salary” means an Eligible Employee’s compensation from the Company at his or
her base rate, including any payments made on account of such Eligible
Employee’s short-term disability under The Hartford Income Protection Plan
excluding any compensation deferred under a deferred compensation plan, and
determined before any election by the Member pursuant to Section 4.1(A) hereof
and before any election by the Member under Code Sections 125 and 132(f)(4),
excluding any overtime, bonus, foreign service allowance or any other form of
compensation, except to the extent otherwise deemed “Salary” for purposes of the
Plan under such nondiscriminatory rules as may be adopted by the Pension
Administration Committee with respect to all Members or any particular
Participating Company or Participating Division.

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
salary of each Member taken into account under the Plan shall not exceed the
OBRA ‘93 annual compensation limit, such compensation to be measured for each
individual from the beginning of each calendar year, regardless of whether such
individual has become a Member pursuant to Article Three or elects to contribute
Savings under Article Four. The OBRA ‘93 annual compensation limit is $150,000,
as adjusted by the Secretary of the Treasury to reflect cost-of-living
adjustments in accordance with Code Section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
12 months, over which salary is determined beginning in such calendar year. Any
reference in this Plan to the limitation under Code Section 401(a)(17) shall
mean the OBRA ‘93 annual compensation limit set forth in this provision.

“Savings” means Before-Tax Savings and After-Tax Savings permitted under
Article Four.

“Service” means the period of elapsed time beginning on the date a person
becomes an Eligible Employee of the Company or any subsidiary, affiliate or
predecessor of the Company, and ending on his or her most recent severance date,
which shall be the earlier of (A) the date he or she quits, is discharged,
retires or dies or (B) the first anniversary of the date on which he or she is
first absent from service, with or without pay, for any reason such as vacation,
sickness, disability, layoff or leave of absence. If Service is interrupted for
maternity or paternity reasons, meaning an interruption of Service by reason of
(i) the pregnancy of the Eligible Employee, (ii) the birth of a child of the
Eligible Employee or (iii) the placement of a child with the Eligible Employee
by reason of adoption, or for purposes of caring for a newborn child of the
Eligible Employee immediately following the birth or adoption of the newborn,
then the date of severance from Service shall be the earlier of (a) the date he
or she quits, is discharged,

- 14 -



--------------------------------------------------------------------------------



 



retires or dies, or (b) the second anniversary of the date on which he or she is
first absent from service. If an Eligible Employee terminates and is later
reemployed within 12 months of (I) his or her date of termination or (II) the
first day of an absence from service immediately preceding his or her date of
termination, if earlier, the period between his or her severance date and his or
her date of reemployment shall be included in his or her Service. With respect
to Service for purposes of the vesting schedule in Section 5.3, if an Eligible
Employee terminates and is later reemployed after 12 or more months have elapsed
since his or her severance date, the period of service prior to his or her
severance date shall be included in his or her Service.

Under the circumstances hereinafter stated and upon such conditions as the
Pension Administration Committee shall determine on a basis uniformly applicable
to all Employees similarly situated, the period of Service of an Eligible
Employee shall be deemed not to be interrupted by an absence of the type
hereinafter stated and the period of such absence shall be included in
determining the length of an Eligible Employee’s Service if a leave of absence
has been authorized by the Company or any affiliate of the Company (for the
period of such authorized leave of absence only), or if an Eligible Employee
enters service in the armed forces of the United States and his or her right to
reemployment is protected by the Selective Service Act or any similar law then
in effect, and the Eligible Employee returns to regular employment within the
period during which the right to reemployment is protected by any such law.

As provided in Section 3.4, periods of employment with Pre-Distribution ITT
prior to the Distribution Date shall be treated as periods of employment with
The Hartford and Hartford Fire.

Periods of employment by an Eligible Employee with The Prudential Insurance
Company of America (the “Prudential”) in its AARP Operations Division prior to
June 1, 1997 shall be treated as periods of employment with the Company so long
as such Eligible Employee becomes employed by the Company during June, 1997 in
accordance with and under the terms of the AARP GHIP Management Agreement dated
February 26, 1997 immediately following employment with the Prudential. Periods
of employment by any Employee with United HealthCare Insurance Company during
the period June 1, 1997 through December 31, 1997 shall be treated as periods of
employment with the Company so long as such Eligible Employee becomes employed
by the Company during 1997 in accordance with and under the terms of the AARP
GHIP Management Agreement dated February 26, 1997 immediately following
employment with United HealthCare Insurance Company, if such employment with
United HealthCare Insurance Company immediately followed employment with the
Prudential in its AARP Operations Division.

Periods of employment by an Eligible Employee with Omni Insurance Company
(“Omni”) prior to January 1, 2002 shall be treated as periods of employment with
the Company so long as such Eligible Employee remained employed by Omni on
December 31, 2001 and became employed by the Company on January 1, 2002.

Periods of employment by an Eligible Employee with Fortis, Inc. and applicable
subsidiaries (collectively, “Fortis”) prior to April 1, 2001 shall be treated as
periods of employment with the Company so long as such Eligible Employee
remained employed by Fortis on March 30, 2001 and became employed by the Company
on April 1, 2001.

- 15 -



--------------------------------------------------------------------------------



 



Periods of employment by an Eligible Employee with Access Coverage Corporation
(“Access”) prior to November 5, 2001 shall be treated as periods of employment
with the Company so long as such Eligible Employee remained employed by Access
on November 4, 2001 and became employed by the Company on November 5, 2001.

Service prior to January 1, 2004 with Planco Financial Services, Inc. or Planco,
Incorporated as a commissioned wholesaler or administrative assistant to such a
wholesaler shall be treated as Service for an individual who became an Eligible
Employee of Planco Financial Services, Inc. on January 1, 2004.

“Supplemental After-Tax Investment Account” means the portion of the Trust Fund
that is attributable to Supplemental After-Tax Savings and any investment
earnings and gains or losses thereon.

“Supplemental After-Tax Savings” means contributions credited to the
Supplemental After-Tax Investment Account under Section 4.2(B)(ii) or pursuant
to a Prior Plan Transfer.

“Supplemental Before-Tax Investment Account” means the portion of the Trust Fund
attributable to Supplemental Before-Tax Savings and any investment earnings and
gains or losses thereon.

“Supplemental Before-Tax Savings” means contributions credited to the
Supplemental Before-Tax Investment Account under Section 4.1(B)(ii), Section
4.1(E), or pursuant to a Prior Plan Transfer.

“Supplemental Investment Account” means the portion of the Trust Fund that
includes the Supplemental Before-Tax Investment Account and the Supplemental
After-Tax Investment Account.

“Supplemental Savings” means Supplemental Before-Tax Savings and Supplemental
After-Tax Savings contributed under Article Four, as well as Supplemental
Before-Tax and After-Tax Savings made pursuant to a Prior Plan Transfer.

“Termination of Employment” means a voluntary or involuntary separation from
employment with the Company for any reason, including, but not limited to,
Retirement, death, Disability, resignation or dismissal by the Company, but
shall not include a transfer in employment between the Company and any other
Participating Corporation. With respect to any leave of absence and any period
of service in the armed forces of the United States, the rules contained in the
definition of Service contained in the Plan shall apply.

“The Hartford” means The Hartford Financial Services Group, Inc. (a Delaware
corporation), which is affiliated with Hartford Fire (the sponsor of the Plan).

“The Hartford Stock” means common stock of The Hartford Financial Services Group
Inc., par value $.01 per share.

“Trust Fund” means the aggregate funds held by the Trustee under the trust
agreement or agreements established for the purposes of this Plan or the
aggregate funds held under an insurance contract or contracts established with
The Hartford or its affiliates, consisting of the funds described in Article
Eight.

- 16 -



--------------------------------------------------------------------------------



 



“Trustee” means the Trustee at any time acting as such under the trust agreement
established for the purposes of the Plan.

“Valuation Date” means the day the Trust Fund is valued for a particular purpose
in accordance with Article Eight.

“Vested Company Contribution Account” means the portion of a Company
Contribution Account that is vested under Article Five.

“Vested Share” means the portion of Accounts that vested under Articles Four and
Five.

“Withdrawal Valuation Date” means (A) for non-hardship withdrawals under
Section 10.1, the business day that the Plan Administrator or designee receives
the request for such a withdrawal (which request must be made in the manner and
by the date required by the Plan Administrator, or (B) for hardship withdrawals
under Section 10.2, the business day that the Hardship Committee or designee
receives the request for such a withdrawal (which request must be made in the
manner and by the date required by the Plan Administrator).

ARTICLE THREE
MEMBERSHIP

3.1. Eligibility for Membership. An Eligible Employee who has attained age 19
shall be immediately eligible to be a Member for purposes of making
contributions to the Plan described in Article III and Article IV of the Plan.

3.2. Becoming a Member by Making an Enrollment Election. An Eligible Employee
who is eligible to become a Member shall become a Member by making an enrollment
election before an Enrollment Date and in the manner and by the time required by
the Plan Administrator. By making an enrollment election, the Eligible Employee:
(A) designates the rate of his or her After-Tax Savings, (B) authorizes the
Company to make regular payroll deductions of the amount of his or her After-Tax
Savings, if any, (C) designate the rate of his or her Before-Tax Savings,
(D) authorizes the Company to reduce his or her Salary by the amount of his or
her Before-Tax Savings, if any, (E) makes an investment election as described in
Article Seven, (F) designates a beneficiary for his or her Accounts, and
(G) makes a dividend election as described in Section 7.6.

3.3 Failure to Make Proper Enrollment Election. In the case of an Eligible
Employee who is eligible to become a Member but does not make a proper
enrollment election, such Eligible Employee shall automatically become a Member
hereunder as of the date such Eligible Employee is eligible to become a Member
(or as soon as practicable thereafter). Such an Eligible Employee shall be
entitled to Floor Company Contributions under the Plan as of such date, and
shall be deemed to have made elections to: (A) designate a zero rate of
After-Tax Savings, (B) designate a zero rate of Before-Tax Savings, (C)
designate his or her Spouse as Beneficiary hereunder if such Member is married,
and to designate his or

- 17 -



--------------------------------------------------------------------------------



 



her estate as Beneficiary hereunder if such Member is unmarried, and (D) have
dividends paid with respect to Member’s Accounts invested in The Hartford Stock
reinvested in shares of The Hartford Stock. Such an Eligible Employee may elect
to change such deemed elections as permitted by the Plan.

3.4 Pre-Distribution ITT Plan Participants: Continuity of Membership, Service
and Incidents of Participation. Each person who was a “Member” or “Deferred
Member” under the Pre-Distribution ITT Plan on the day before the Distribution
Date, and whose Accounts were transferred to this Plan, shall be a Member or
Deferred Member under this Plan as of the Distribution Date. The Service of such
Members or Deferred Members while employed by Pre-Distribution ITT before the
Distribution Date shall be treated as service with Hartford Fire under this
Plan, except as specifically provided to the contrary in this Plan. All
incidents of participation with respect to such Members or Deferred Members
under the Pre-Distribution ITT Plan for periods before the Distribution Date,
including any elections or designations in effect on the day before the
Distribution Date, shall be taken into account for purposes of this Plan, except
as specifically provided herein to the contrary.

3.5. Rehired Members.

(A) Rehired Members Who Make Proper Enrollment Elections. Any rehired Eligible
Employee who at the time of Termination of Employment was a Member of this Plan
or of the Pre-Distribution ITT Plan will again become a Member as of the first
available payroll cycle following the date of such Eligible Employee’s rehire
(the “Re-Enrollment Date”), provided that the Eligible Employee makes a proper
enrollment election under this Article Three.

(B) Rehired Members Who Do Not Make Proper Enrollment Elections. In the case of
a rehired Eligible Employee who was a Member at the time of Termination of
Employment, and who does not make a proper enrollment election with respect to
the Re-Enrollment Date, such Eligible Employee shall automatically become a
Member as of the first available payroll cycle following the Re-Enrollment Date
(or as soon as practicable thereafter). Such a Member shall be entitled to Floor
Company Contributions under the Plan as of such date, and shall be deemed to
have made elections to: (i) designate a zero rate of After-Tax Savings,
(ii) designate a zero rate of Before-Tax Savings, (iii) designate his or her
Spouse as Beneficiary hereunder if such Member is married, and if not married,
to designate his or her estate as Beneficiary hereunder, and (iv) have dividends
paid with respect to Member’s Accounts invested in The Hartford Stock reinvested
in shares of The Hartford Stock. Such an Eligible Employee may change such
deemed elections as permitted by the Plan.

ARTICLE FOUR
MEMBER CONTRIBUTIONS

4.1. Member Before-Tax Savings.

- 18 -



--------------------------------------------------------------------------------



 



(A) Salary Reduction Election for Before-Tax Savings. A Member may elect,
subject to the IRS limits described in Article Six and any other Plan limits, to
have his or her Salary reduced (by payroll deduction) by 2%, 3%, 4%, 5%, 6%, 7%,
8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, 16%, 17%, 18%, 19%, 20%, 21%, 22%, 23%,
24%, 25%, 26%, 27%, 28%, 29% or 30%, and to have that amount contributed to the
Trust Fund as Before-Tax Savings. Such election shall be made in the manner and
by the date required by the Plan Administrator, and shall be effective with the
next payroll paid after the election (or as soon as practicable thereafter). A
Member’s election shall continue to apply notwithstanding a change in his or her
principal employer from one Participating Corporation to another Participating
Corporation, unless the Member changes or suspends his or her Salary reduction
rate or savings as permitted by the Plan. The Plan Administrator may establish a
separate limit on the percentage of Salary that a Highly Compensated Member may
contribute to the Trust Fund as Before-Tax Savings.

(B) Types of Before-Tax Savings; Crediting of Before-Tax Savings to Accounts.

(i) Basic Before-Tax Savings. Before-Tax Savings that do not exceed 6% of a
Member’s Salary for the period during which such contributions are made shall be
known as “Basic Before-Tax Savings,” and shall be credited to the Member’s Basic
Before-Tax Investment Account.

(ii) Supplemental Before-Tax Savings. Before-Tax Savings that exceed the maximum
allowed under the preceding paragraph shall be known as “Supplemental Before-Tax
Savings,” and shall be credited to a Member’s Supplemental Before-Tax Investment
Account. Supplemental Before-Tax Savings may also include Catch-Up Savings and
amounts credited on a Member’s behalf pursuant to a Prior Plan Transfer.

(C) Change in Salary Reduction Election for Before-Tax Savings. A Member may
elect to change the rate of his or her Salary reduction for Basic or
Supplemental Before-Tax Savings as of any business day by giving notice to the
Company in a manner and by the date required by the Plan Administrator. The
changed rate of Salary reduction shall be effective as of the next payroll
period (or as soon as practicable thereafter).

(D) Vesting of Before-Tax Savings. Before-Tax Savings credited to a Member’s
Accounts shall at all times be fully vested and nonforfeitable.

(E) Catch-Up Savings. All Members who are eligible to make Before-Tax Savings
and who have attained age 50 before the close of the Plan Year shall be eligible
to make Catch-Up Savings in accordance with, and subject to the limitations of
Code Section 414(v). Such Catch-up Savings shall not be taken into account for
purposes of the limitations of Code Sections 402(g) and 415. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(B) or 416,
as applicable, by reason of any Member making such Catch-Up Savings hereunder.
Catch-Up Savings shall be credited to a

- 19 -



--------------------------------------------------------------------------------



 



Member’s Supplemental Before-Tax Investment Account. Catch-Up Savings credited
to such Account shall at all times be fully vested and nonforfeitable.

4.2. Member After-Tax Savings.

(A) Salary Reduction Election for After-Tax Savings. A Member may elect, subject
to the IRS limits described in Article Six and any other Plan limits, to have
his or her Salary reduced (by payroll deductions) by 1%, 2%, 3%, 4%, 5%, 6%, 7%,
8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, 16%, 17%, 18%, 19%, 20%, 21%, 22%, 23%,
24%, 25%, 26%, 27%, 28%, 29%, or 30%, and to have that amount contributed to the
Trust Fund as After-Tax Savings, except that (i) a Member may not elect to
contribute After-Tax Savings of more than the difference between 30% of Salary
and the amount of Before-Tax Savings properly elected, and (ii) a Member who
elects to contribute only After-Tax Savings shall be subject to a minimum
contribution of 2% of Salary. Such election shall be made in the manner and by
the date required by the Plan Administrator, and shall be effective with the
next payroll paid after the election (or as soon as practicable thereafter). A
Member’s election shall continue to apply notwithstanding a change in his or her
principal employer from one Participating Corporation to another Participating
Corporation, unless the Member changes or suspends his or her Salary reduction
rate or savings as permitted by the Plan. The Plan Administrator may establish a
separate, lower limit on the percentage of Salary that a Highly Compensated
Member may contribute to the Trust Fund as After-Tax Savings.

(B) Types of After-Tax Savings; Crediting of After-Tax Savings to Accounts.

(i) Basic After-Tax Savings. After-Tax Savings that do not exceed the difference
between 6% of a Member’s Salary for the period during which such contributions
are made and the amount credited as Basic Before-Tax Savings for that period
shall be known as “Basic After-Tax Savings” and shall be credited to the
Member’s Basic After-Tax Investment Account.

(ii) Supplemental After-Tax Savings. After-Tax Savings that exceed the maximum
allowed under the preceding paragraph shall be known as “Supplemental After-Tax
Savings” and shall be credited to the Member’s Supplemental After-Tax Investment
Account. Supplemental After-Tax Savings may also include amounts credited on a
Member’s behalf pursuant to a Prior Plan Transfer.

(C) Change in Salary Reduction Election for After-Tax Savings. A Member may
elect to change the rate of his or her Salary reduction for After-Tax Savings as
of any business day by giving notice to the Company in the manner and by the
date required by the Plan Administrator. The changed rate of Salary reduction
shall be effective as of the next payroll period (or as soon as practicable
thereafter).

- 20 -



--------------------------------------------------------------------------------



 



(D) Vesting of After-Tax Savings. After-Tax Savings credited to a Member’s
Accounts shall at all times be fully vested and nonforfeitable.

4.3 Member Rollover Contributions.

(A) Contribution of Rollovers. A Member may elect, subject to the IRS limits
described in Article Six and any other Plan limits, to contribute any of the
following amounts to the Trust Fund: (i) a distribution or proceeds from a sale
of distributed property that qualifies as an Eligible Rollover Distribution as
defined in Article Eleven hereof from a trust described in Code Section 401(a)
and exempt from tax under Code Section 501(a), (ii) a distribution from a
“conduit” individual retirement account or annuity, provided the entire amount
of the distribution is from a source described in clause (i) hereof, (iii) a
Prior Plan Transfer, which means a direct rollover or transfer from a prior
employer’s plan, provided that (a) the Member can establish to the satisfaction
of the Plan Administrator that such prior employer’s plan assets meets the
qualification requirements under Code Section 401(a), and (b) a trust-to-trust
transfer shall not be permitted unless the amount transferred is free of all
defined benefit characteristics and does not make the Plan a transferee plan
under Code Section 401(a)(11)(B)(iii)(III); or (iv) an annuity contract
described in section 403(b) of the Code; or, (v) an eligible plan under section
457 of the Code which is maintained by a state, political subdivision of a
state, or an agency or instrumentality of a state or political subdivision of a
state. Any amount so contributed must be paid to the Trustee (or transferred
directly from a prior plan) on or before the sixtieth day after the Member
receives such amount and shall be held in the Trust Fund and credited to a
separate Rollover Account on behalf of the Member.

(B) Vesting in Rollovers. Amounts credited to a Member’s Rollover Account shall
at all times be fully vested and nonforfeitable.

4.4 Suspension and Resumption of Member Savings.

(A) Member Election to Suspend Savings. A Member may elect to suspend or resume
his or her Before-Tax or After-Tax Savings as of any business day by giving
notice to the Company in the manner and by the time required by the Plan
Administrator. Such suspension or resumption will be effective as of the next
payroll period (or as soon as practicable thereafter).

(B) Suspension due to Hardship Withdrawal. A Member who takes a hardship
withdrawal from his or her Supplemental Before-Tax Investment Account or Basic
Before-Tax Investment Account under Section 10.2 may elect to suspend savings
under the Plan for a period of not less than 6 months in lieu of disclosing his
or her financial resources. Such suspension will be effective as of the later of
the next payroll period after the Valuation Date that applies to the withdrawal
(or as soon as practicable thereafter). During such suspension, Floor Company
Contributions will continue to be made on behalf of the Member, but no Matching
Company Contributions shall be made on his or

- 21 -



--------------------------------------------------------------------------------



 



her behalf. Also, the Member will continue to be considered a Member for
purposes of Article Six. Savings may be resumed by giving notice to the Company
in the manner and by the date required by the Plan Administrator. Such
resumption shall be effective as of the next payroll period following the
6 month suspension period (or as soon as practicable thereafter).

4.5 Member Elective Transfers. A Member may make an elective transfer to the
Plan, provided such elective transfer (A) is from a plan qualified under Code
Section 401(a), (B) results from the Company’s acquisition of assets or a
subsidiary within the meaning of Code Section 401(k)(10), and (C) meets the
requirements of Code Section 414(l) and Treasury Regulation 1.411(d)(4), Q&A
3(b).

ARTICLE FIVE
COMPANY CONTRIBUTIONS

5.1. Matching Company Contributions.

(A) Matching Company Contributions with respect to Basic Savings. Subject to the
IRS limits described in Article Six and any other Plan limits, the Company
shall, with respect to each Member principally employed by it who has attained
age 19 and completed at least six months of Service as an Eligible Employee,
contribute to the Trust Fund a Matching Company Contribution in an amount equal
to 50% of such Member’s Basic Savings for each payroll period. (No Matching
Company Contributions shall be made with respect to a Member’s Supplemental
Savings or a Member’s Before-Tax Savings that exceed the limits provided in Code
Sections 402(g) and 415 or Section 4.1(A) or 6.1 of the Plan.) Such Matching
Company Contribution shall be credited to such Member’s Company Contribution
Account, and shall be invested as described in Article 8 hereof.

(B) No Matching Company Contributions Following Certain Withdrawals.
Notwithstanding Section 5.1(A), Matching Company Contributions shall not be made
in respect of a Member’s Basic Savings during a suspension period that follows a
hardship withdrawal under Article Ten.

(C) No Matching Company Contributions for Planco Financial Services, Inc.
Employees. Notwithstanding Section 5.1(A), Matching Company Contributions shall
not be made with respect to a Member who is an Employee of Planco Financial
Services, Inc.

5.2. Floor Company Contributions. Subject to the IRS limits described in
Article Six and any other Plan limits, the Company shall, with respect to each
Eligible Employee principally employed by it who has attained age 19 and
completed at least six months of Service as an Eligible Employee, contribute to
the Trust Fund a Floor Company Contribution in an amount equal to one-half of
one percent (0.5%) of

- 22 -



--------------------------------------------------------------------------------



 



such Eligible Employee’s Salary for each payroll period, provided that, for each
payroll period commencing on or after January 1, 2004 with respect to such a
Member who is not a Highly Compensated Member, the amount of such Floor Company
Contribution shall be increased to an amount equal to one and one-half percent
(1.5%) of such Member’s Salary for such payroll period. Floor Company
Contributions shall be credited to such Member’s Company Contribution Account,
and shall be invested as described in Article 8 hereof. Notwithstanding the
first sentence of this Section 5.2, no Floor Company Contributions shall be made
with respect to Eligible Employees who are Employees of Planco Financial
Services, Inc.

5.3 Vesting of Amounts in Company Contribution Accounts.

(A) Vesting in Matching Company Contributions.

(i) General Rules. A Member shall be fully vested in, and have a nonforfeitable
right to, the portion of his or her Company Contribution Account that is
attributable to Matching Company Contributions in accordance with the following
schedule:

      Years of Service

--------------------------------------------------------------------------------

  Percentage of Company Contribution that is Vested

--------------------------------------------------------------------------------

less than 1 year
  0%
1 but less than 2 years
  20%
2 but less than 3 years
  40%
3 but less than 4 years
  60%
4 but less than 5 years
  80%
5 or more years
  100%

(ii) Earlier Vesting in Certain Circumstances. Notwithstanding the foregoing
schedule, a Member shall immediately be fully vested in 100% of his or her
Company Contribution Account upon the earlier of: (a) the Member reaching age
65, (b) the Member’s Retirement provided the Member has an original hire date
with the Company before January 1, 2002, (c) the Member’s Disability, (d) the
Member’s death, (e) the termination of the Plan, or (f) the complete
discontinuance of Company contributions under the Plan. In addition, a Member
shall be immediately fully vested in all dividends paid on or after November 29,
2001 with respect to any portion of his or her Company Contribution Account that
is invested in The Hartford Stock.

(B) Vesting in Floor Company Contributions. Each Member and Deferred Member
shall at all times be fully vested in the portion of his or her Company
Contribution Account attributable to Floor Company Contributions.

(C) Vesting in Amounts Attributable to a Prior Plan Transfer. Each Member and
Deferred Member shall at all times be fully vested in the portion of his or her
Company Contribution Account attributable to a Prior Plan Transfer.

(D) Special Rules for Certain ESOP and Company Contribution Account Balances.

- 23 -



--------------------------------------------------------------------------------



 



(i) Members Who Previously Worked for Pre-Distribution ITT. A Member who
performed services for Pre-Distribution ITT at any time between June 30, 1995
and the Distribution Date shall be fully vested in the amounts credited to his
or her ESOP Account and Company Contribution Account as of the Distribution
Date.

(ii) Forfeitures by Members Who Did Not Previously Work for Pre-Distribution
ITT. In the case of a Member or Deferred Member who did not perform services for
Pre-Distribution ITT between June 30, 1995 and the Distribution Date, any
amounts in his or her ESOP Account and Company Contribution Account that were
forfeited under Section 5.5(a) of the Pre-Distribution ITT Plan shall remain
forfeited, except to the extent restored pursuant to this Article Five on
account of subsequent employment with the Company.

5.4 Forfeiture of Certain Unvested Amounts in Company Contribution Accounts.

(A) Termination of Employment: Forfeiture and Restoration of Forfeited Amounts.
In the event of Termination of Employment of a Member for any reason other than
one listed in Section 5.3(A)(ii), the unvested portion of the Member’s Company
Contribution Account shall be forfeited.

(B) Restoration of Forfeited Amounts in the Event of Rehire. In the case of a
Member who suffers a forfeiture under this Section, the forfeited amount shall
be restored to the Member’s Accounts if the Member again becomes an Eligible
Employee of the Company before the expiration of 5 Breaks in Service. In the
case of a Deferred Member who suffers a forfeiture under this Section or under
the Pre-Distribution ITT Plan, the forfeited amount shall, provided such
Deferred Member again becomes an Eligible Employee of the Company before the
expiration of 5 Breaks in Service, be restored to his or her Accounts at its
current value assuming such amount, from the time of termination to the date of
restoration, was subject to the same overall investment experience as the
Member’s Matching Company Contributions or Member Matching Allocations while he
or she was a Deferred Member. Any restoration of forfeited amounts under this
paragraph shall be made as of the Valuation Date following the date the Plan
Administrator receives notice of the reemployment. The extent to which the
Member vests in amounts restored under this Section shall be determined in
accordance with the vesting schedule in this Article Five.

(C) Use of Forfeited Amounts to Reduce Future Company Contributions. As soon as
practicable after the occurrence of a forfeiture described in the preceding
paragraph, the forfeited amount shall be applied to reduce future Company
contributions under the Plan.

(D) Crediting of Forfeited Amounts to Accounts in Certain Circumstances. In the
event of the termination of the Plan or complete discontinuance of Company
contributions hereunder, any forfeitures not previously applied in accordance
with the preceding paragraph shall be credited proportionately to the Accounts
of all Members and Deferred Members as described in Article Seventeen.

- 24 -



--------------------------------------------------------------------------------



 



5.5 Additional Company Contributions if Plan is Top-Heavy.

(A) Additional Contribution. For any Plan Year with respect to which the Plan is
Top-Heavy (as defined in the next paragraph), an additional Company contribution
shall be allocated on behalf of each Member (or each Eligible Employee eligible
to become a Member) who is not a “key employee,” and who has not separated from
service as of the last day of the Plan Year, to the extent that the amounts
allocated to his or her Accounts as a result of contributions made under
Sections 5.1 and 5.2 for that Plan Year are less than 3% of his or her W-2
remuneration for that Plan Year. However, if the greatest percentage of W-2
remuneration for that Plan Year (after being limited to the annually indexed
dollar amount under Code Section 401(a)(17)) contributed by a “key employee”
under Section 4.1 or allocated to his or her Accounts as a result of
contributions made pursuant to Section 5.1 for the Plan Year would be less than
3%, such lesser percentage shall be substituted for “3%” in the preceding
sentence. Notwithstanding the foregoing, no minimum contribution shall be made
with respect to a Member if the required minimum benefit under Code
Section 416(c)(1) is provided by the Retirement Plan.

(B) Definition of Top-Heavy Plan. The Plan shall be considered Top-Heavy with
respect to any Plan Year, if, as of the last day of the preceding Plan Year, the
value of the aggregate of the Accounts under the Plan for all “key employees”
exceeds 60 percent of the value of the aggregate of the Accounts under the Plan
for all Eligible Employees. The value of such Accounts shall be determined as of
the Valuation Date on or before the last day of such preceding Plan Year, in
accordance with Code Sections 416(g)(3) and (4) and Article Seven of this Plan.
Account balances under the Plan will be combined with the account balances or
the present value of accrued benefits under any other qualified plan of the
Company and its affiliates in which “key employees” participate or which enable
the Plan to meet the requirements of Code Section 401(a)(4) or 410.
Additionally, provided that the resulting aggregation group satisfies the
requirements of Code Sections 401(a)(4) and 410, the Company may elect to
combine the account balances under the Plan with the account balances or the
present value of accrued benefits under any other qualified plan of the Company
or its affiliates not required to be combined with this Plan if all members are
non-key employees and the contributions or benefits under the other plan are at
least comparable to the benefits provided under this Plan. The determination as
to whether an Eligible Employee will be considered a “key employee” shall be
made in accordance with the provisions of Code Sections 416(i)(l) and (5), and
on the basis of the Eligible Employee’s Forms W-2 remuneration for the
applicable Plan Year from the Company, or an affiliate of the Company (if
applicable).

For the Plan Years commencing before January 1, 2000, the Plan will be super
Top-Heavy if the top-heavy ratio exceeds 90% and a factor of 1.0 will be applied
to the dollar limit.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE SIX
IRS LIMITS ON MEMBER SAVINGS
AND COMPANY CONTRIBUTIONS

     6.1 IRS Limits on Before-Tax Savings.

(A) Maximum Amount of Before-Tax Savings. The maximum dollar amount of
Before-Tax Savings that may be made on behalf of any Member for a calendar year
shall be the maximum amount determined by the Secretary of the Treasury,
pursuant to Section 402(g) of the Code. In the event that the foregoing
limitation is exceeded for any calendar year, the excess Before-Tax Savings as
adjusted for investment experience will, in the sole discretion of the Plan
Administrator, either (i) be deemed to have been distributed to the Member and
recontributed to the Plan as After-Tax Savings, or (ii) be returned to the
Member on behalf of whom such Before-Tax Savings were contributed. Any returned
amounts will be returned no later than April 15 following the end of the
calendar year that the contributions were made. However, if the Member
participated in more than one qualified defined contribution plan to which he or
she contributed pursuant to a Salary deferral arrangement, the Member shall
notify the Plan Administrator by April 15 of the following calendar year of the
amount of the excess deferrals to be allocated to this Plan, and such portion of
the excess deferrals so allocated shall be recontributed to the Plan as
After-Tax Savings or returned to the Member as provided in the preceding
sentence.

Notwithstanding the foregoing, in the case of any Member who (a) ceases to be an
Eligible Employee during a Plan Year, (b) is employed during such Plan Year by
an employer which is not the Company or an entity within the controlled group of
corporations (as defined in Code Section 414(b) and the Regulations thereunder)
containing the Company, and (c) exceeds the limitation on elective deferrals
enumerated in Code Section 402(g) ($13,000 in 2004) based on the Member’s
participation in the Plan and participation in a plan maintained by the
subsequent employer, the Plan shall not distribute to such a Member any
Before-Tax Savings (or any income thereon) that arise solely as a result of the
Member exceeding the Code Section 402(g) limit for the Plan Year, unless such
limit was exceeded solely because of the Member’s participation in this Plan,
without considering any other plan.

(B) Limit on Before-Tax Savings for Highly Compensated Members.

(i) Actual Deferral Percentage. With respect to each Plan Year, the Actual
Deferral Percentage for Highly Compensated Members shall not exceed the greater
of: (i) 125 percent of the Actual Deferral Percentage for all other Members for
the Plan Year, or (ii) the lesser of (a) 200 percent of the Actual Deferral
Percentage of all other Members for the Plan Year or (b) the Actual Deferral
Percentage of all other Members for the Plan Year plus 2 percentage points.
Before-Tax Savings must have been allocated to Members’ Accounts during the Plan
Year and may only be based on Salary received by a Member

- 26 -



--------------------------------------------------------------------------------



 



during the Plan Year or earned during the Plan Year and received by the Member
within 2½ months after the end of the Plan Year. In the event the Actual
Deferral Percentage for Highly Compensated Employees for any Plan Year exceeds
the limits described above, the following shall occur: (1) the Plan
Administrator shall determine the hypothetical reductions of the Highly
Compensated Employees beginning with the highest Actual Deferral Percentage and
moving toward lower percentages until one of such limitations is met; (2) the
Plan Administrator shall then determine the total dollar amount of such
reductions; (3) the Plan Administrator shall then reduce the Before-Tax Savings
of the Highly Compensated Employees beginning with the highest dollar amount and
moving toward lower dollar amounts until the total dollar amount in (2) above is
reached. For purposes of the preceding sentence, the “highest amount” is
determined after distribution of any excess contributions. Such amount of excess
contributions, as adjusted for investment experience, will be distributed to the
Members on whose behalf of such contributions were made or, under rules adopted
by the Plan Administrator, such Members may elect to recharacterize such
adjusted contributions as After–Tax Savings. Any such recharacterization or
distribution of the adjusted excess contributions will be made to the Highly
Compensated Employees on the basis of the respective portion of the adjusted
excess contributions attributable to each of such Employees and the
recharacterization or the distribution of the adjusted excess contributions will
be made to the Employees on whose behalf such contributions were made within
12 months following the end of the Plan Year for which the deferrals were made.
The amount of such recharacterization or distribution of any excess
contributions shall be reduced by excess deferrals previously distributed for
the taxable year ending in the same Plan Year and the amount of such
distribution of any excess deferrals shall be reduced by excess contributions
previously distributed or recharacterized for the Plan Year beginning in such
taxable year.

(ii) ESOP Actual Deferral Percentage. With respect to each Plan Year, the ESOP
Actual Deferral Percentage shall be subject to the limits and corrections for
Before-Tax Savings that are ESOP Contributions determined in the same manner as
set forth in paragraph (i), above.

(iii) In the event that any portion of a Highly Compensated Employee’s
Before–Tax Savings, as adjusted for investment experience, is returned or
recharacterized pursuant to Section 6.1(A) as a result of the maximum dollar
limit applicable to Before–Tax Savings, the Actual Deferral Percentage, or ESOP
Actual Deferral Percentage, as applicable, shall be determined before such
excess deferral is returned. Any adjusted excess of a Member’s deferrals that
are recharacterized pursuant to Section 6.1(A) shall be treated as (I) annual
additions pursuant to Section 6.3 and (II) Before–Tax Savings for purposes of
their withdrawability prior to Termination of Employment and shall be subject to
the financial hardship requirement provisions of Section 10.2.

(iv) For purposes of determining the Actual Deferral Percentage or ESOP Actual
Deferral Percentage for Highly Compensated Employees, all contributions made by
Highly Compensated Employees to qualified plans shall be aggregated. The

- 27 -



--------------------------------------------------------------------------------



 



contributions of all Employees under plans that are aggregated with this Plan
for purposes of Section 401(a) or 410(b) of the Code shall be aggregated and
deemed to have been made under a single plan.

(v) For Plan Years commencing before 1997, in determining the Actual Deferral
Percentage of Highly Compensated Employees, the Highly Compensated Employee’s
Before-Tax Savings and Compensation shall include the Before-Tax Savings and
Compensation of family members (as defined in Section 414(q)(6) of the Code). In
the event that recharacterization or distribution of excess deferrals is
required, appropriate adjustment shall be made for all family members as
provided in the Code.

(C) Additional Limits on Before-Tax Savings. From time to time and in order to
comply with Section 401(k)(3) of the Code, the Plan Administrator may impose a
limitation on the extent to which a Highly Compensated Member may contribute
Before-Tax Savings hereunder, based on a reasonable projection of savings rates
of non-Highly Compensated Members.

6.2 IRS Limits on After-Tax Savings and Matching Company Contributions.

(A) Limit on After-Tax Savings and Matching Company Contributions for Highly
Compensated Members.

(i) Actual Contribution Percentage. With respect to each Plan Year, the Actual
Contribution Percentage for Highly Compensated Members shall not exceed the
greater of (i) 125 percent of the Actual Contribution Percentage for all other
Members for the Plan Year or (ii) the lesser of (a) 200 percent of the Actual
Contribution Percentage of all other Members for the Plan Year or (b) the Actual
Contribution Percentage of all other Members for the Plan Year plus 2 percentage
points. In the event the Actual Contribution Percentage for Highly Compensated
Members for any Plan Year exceeds the limits described above, the following
shall occur: (1) the Plan Administrator shall determine the hypothetical
reductions of the Highly Compensated Employees beginning with the highest Actual
Contribution Percentage and moving toward lower percentages until one of such
limitations is met, (2) the Plan Administrator shall then determine the total
dollar amount of such reductions, and (3) the Plan Administrator shall then
reduce the After-Tax Savings and Matching Company Contributions of the Highly
Compensated Employees beginning with the highest dollar amount and moving toward
lower dollar amounts until the total dollar amount in (2) above is reached. A
Member’s Actual Contribution Percentage shall be determined after a Member’s
excess Before-Tax Savings are either recontributed to the Plan as After-Tax
Savings or paid to the Member. Such amount of excess aggregate contributions, as
adjusted for investment experience, will be returned to, or paid to, the Members
for whom such contributions were made within 12 months following the end of the
Plan Year for which the contributions were made. To the extent contributions
must be paid or returned to a Member under the preceding sentence, the
distribution shall be made from the following categories of contributions
(adjusted to reflect earnings or losses attributable thereto): First,
Supplemental After–Tax Savings; second, Basic After–Tax Savings (to the extent
that associated Matching Company

- 28 -



--------------------------------------------------------------------------------



 



Contributions are vested, they also shall be distributed in this category);
third, remaining vested Matching Company Contributions. To the extent that an
additional adjustment is required, nonvested Matching Company Contributions
shall be forfeited.

(ii) ESOP Actual Contribution Percentage. With respect to each Plan Year, the
ESOP Actual Contributions Percentage shall be subject to the limits and
corrections for After-Tax Savings that are ESOP Contributions and Matching
Company Contributions that are ESOP Contributions determined in the same manner
as set forth in paragraph (i), above.

(iii) For purposes of determining the Actual Contribution Percentage or ESOP
Actual Contribution Percentage for Highly Compensated Members, all contributions
made by them to qualified plans shall be aggregated. The contributions of all
Employees under plans that are aggregated with this Plan for purposes of Code
Section 401(a) or 410(b) shall be aggregated and deemed to have been made under
a single plan.

(iv) For Plan Years commencing before 1997, in determining the Actual
Contribution Percentage of Highly Compensated Members, their After-Tax Savings
and Compensation shall include the After-Tax Savings and Compensation of family
members (as defined in Section 414(q)(6) of the Code). In the event that
distribution of excess contributions is required, appropriate adjustment shall
be made for all family members as provided in the Code.

(B) Additional Limits on After-Tax Savings. From time to time and in order to
comply with Code Section 401(m) of the Code, the Plan Administrator may impose
an additional limit on the amount of After-Tax Savings that a Highly Compensated
Member may contribute to the Trust Fund, based on a reasonable projection of
savings rates of non- Highly Compensated Members.

6.3 Annual Limits on Additions to Member Accounts.

(A) Definitions. For purposes of this Section, the following definitions shall
apply:

(i) Definition of “Annual Addition.” The “Annual Addition” to a Member’s
Accounts for any Limitation Year beginning with 1996 means the sum of (a) the
Member’s Before-Tax Savings for such Year, (b) the Member’s After-Tax Savings
for such Year, (c) all Matching Company Contributions and Floor Company
Contributions by the Company or an Affiliate for the Member for such Year, and
(d) the amount of any forfeiture restored to the Member’s Company Contribution
Account for such Year under Section 5.4.

(ii) Definition of “Affiliate.” The term “Affiliate” means any subsidiary or
affiliate within the Company’s controlled group of companies, as determined
under Code Section 414, except that the phrase “more than 50 percent” shall be
substituted for the phrase “at least 80 percent” where it appears in Code
Section 1563(a)(1).

(B) Maximum Annual Addition for this Plan. Notwithstanding any provision of this
Plan to the contrary, except as otherwise provided in this Article Six, the
Annual Addition to a

- 29 -



--------------------------------------------------------------------------------



 



Member’s Accounts under the Plan for any Limitation Year, when added to the
Member’s Annual Addition for that Limitation Year under any other qualified
defined contribution plan of the Company or any Affiliate of the Company, shall
not exceed the Maximum Annual Addition. The Maximum Annual Addition shall be the
lesser of: (i) $40,000, as adjusted for increases in the cost-of-living under
Code Section 415(d), or (ii) 100 percent of the Member’s compensation, within
the meaning of Code Section 415(c)(3), for the limitation year. The foregoing
limit shall not apply to any contribution for medical benefits after separation
from service (within the meaning of Code Sections 401(h) or 419A(f)(2)) which is
otherwise treated as an Annual Addition.

(i) Consequences of Exceeding Maximum Annual Addition. In the event of a
determination that the Annual Addition to a Member’s Accounts for any Limitation
Year would exceed the Maximum Annual Addition, such Annual Addition shall be
reduced to the extent necessary to bring it within the Maximum Annual Addition.
In accordance with and to the extent permitted by Treasury regulations under
Code Section 415, such Member’s Before-Tax Savings and After-Tax Savings shall
be distributed to the Member, along with gains attributable to such Before-Tax
Savings and After-Tax Savings, to the extent that such distribution would reduce
the excess Annual Addition to the Member’s Accounts. Such distribution shall be
made first from Supplemental After-Tax Savings, and then from Supplemental
Before Tax Savings.

(C) Maximum Annual Addition for Members Participating in Other Defined
Contribution Plans. In the event that a Member is a participant in any other
defined contribution plans (whether or not terminated) of the Company or an
Affiliate, the total amount added to such Member’s Accounts under this Plan and
all such other plans in any Limitation Year shall not exceed the Maximum Annual
Addition. In the event of a determination that such total amount would exceed
the Maximum Annual Addition, the amounts added to such Member’s Accounts shall
be reduced as follows:

(i) First, the annual additions to the Member’s Accounts under such other
defined contribution plans shall be reduced to the extent necessary and to the
extent permitted by law so that the Maximum Annual Addition for this Plan is not
exceeded; and

(ii) Second, if after application of the preceding paragraph the amounts added
to the Member’s Accounts would still exceed the Maximum Annual Addition, then
the Annual Addition to the Member’s Accounts under this Plan shall be reduced.

(D) Maximum Annual Addition for Members Participating in Defined Benefit Plans.
In the event that a Member is a participant in any defined benefit plan
maintained by the Company or an Affiliate, it is intended that the benefits
under such defined benefit plan shall be reduced before applying the Maximum
Annual Addition for this Plan, to the extent required to meet the requirements
of Code Section 415(e) for Limitation Years beginning before January 1, 2000.

- 30 -



--------------------------------------------------------------------------------



 



ARTICLE SEVEN
CREDITS TO ACCOUNTS;
ASSET VALUATION AND ALLOCATION

7.1 Establishment of Accounts. The Accounts described below shall be established
for Members and Deferred Members, as appropriate, to hold contributions under
the Plan and earnings thereon:

              Type of Contribution

--------------------------------------------------------------------------------

  Sub-Account

--------------------------------------------------------------------------------

      Account

--------------------------------------------------------------------------------

-Basic Before-Tax Savings
-Basic After-Tax Savings
  Basic Before-Tax Investment Account
Basic After-Tax Investment Account   }   Basic Investment Account
 
           
-Supplemental Before-Tax Savings
-Supplemental After-Tax Savings
-Prior Plan Transfers
  Supplemental Before-Tax Investment Account
Supplemental After-Tax Investment Account


--------------------------------------------------------------------------------

  }   Supplemental
Investment Account
 
           
- Catch-Up Savings
  Supplemental Before-Tax Investment Account       Supplemental
Investment Account
 
           
-Rollovers
 

--------------------------------------------------------------------------------

      Rollover Account
 
           
-Matching Company Contributions
(including pre-Distribution ITT type)
-Floor Company Contributions
-Prior Plan Transfers
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
}  
Company Contribution
Account
 
           
ESOP balances (from Pre-
Distribution ITT Plan)
 

--------------------------------------------------------------------------------

      ESOP Account

7.2 Crediting of Contributions to Accounts. Member Savings, Rollovers and
Company Contributions shall be credited to the appropriate Account as soon as
practicable after they are transferred to the Trust Fund.

7.3 Method of Determining Value of Amounts Credited to Accounts. At the end of
each business day in which the Plan is in effect and operation, the amount of
credit of a Member or Deferred Member in each of the funds shall be expressed
and credited to the Accounts of such Member or Deferred Member using the unit
accounting method, a method of participant accounting under which all balances
are carried as “units,” which are multiplied by a unit value to give the actual
cash value. For purposes of Article Eight, the interest of a Member or Deferred
Member in The Hartford Financial Services Group, Inc. Stock Fund and shall be
converted into a number of shares of The Hartford Stock as of any particular
time, by dividing the value of all shares of Stock in the applicable Fund by the
value of the

- 31 -



--------------------------------------------------------------------------------



 



interest of the Member or Deferred Member in the Fund at such time. The
resulting number of shares of Stock shall be deemed allocated to such Member.

7.4 Valuation of The Hartford Stock. For the purpose of determining the value of
The Hartford Stock hereunder, in the event such Stock is traded on a national
securities exchange, such Stock shall be valued at the closing price of such
Stock on the New York Stock Exchange composite tape on the business day such
Stock is delivered to the Trustee. In the event such Stock is not traded on a
national securities exchange, such Stock shall be valued in good faith by an
independent appraiser selected by the Trustee and meeting requirements similar
to those in the regulations prescribed under Code Section 170(a)(1).

7.5 Asset Valuation; Allocation of Gains and Losses. At the end of each business
day, the Trustee shall (A) determine the total fair market value of all assets
then held by it in each Investment Fund, (B) determine the gain or loss in the
value of such assets, and (C) allocate such gain or loss pro rata by fund to the
balances credited to the Accounts of all Members and Deferred Members as of such
day.

7.6 Dividends Paid with Respect to The Hartford Stock.

(A) Dividend Election. A Member or Deferred Member may elect, with respect to a
dividend paid on The Hartford Stock that is allocated to the Member’s or
Deferred Member’s Accounts as of the ex-dividend date of such dividend, to have
the dividend either distributed in cash to the Member or Deferred Member or
reinvested in shares of The Hartford Stock in The Hartford Financial Services
Group, Inc. Stock Fund. The Plan Administrator shall prescribe rules regarding
the timing and manner of a dividend election.

(B) Default Election. In the absence of an affirmative dividend election, the
Member or Deferred Member shall be deemed to have elected to have the dividend
reinvested in The Hartford Stock.

(C) Effect and Duration of Election. An election made in accordance with
subsections (A) or (B), shall remain in effect until changed by the Member or
Deferred Member in accordance with the rules established by the Plan
Administrator. The election shall apply to all dividends with an ex-dividend
date after the election date. A Member or Deferred member may change his or her
dividend election at any time in the manner prescribed by the Plan
Administrator.

(D) Cash Payment. Dividends elected to be paid in cash shall be distributed to
the Member or Deferred Member as soon as administratively practicable after the
dividend is received by the Trustee in the Trust Fund. The amount of cash
dividends distributed shall be reduced by the amount of any losses attributable
to such dividends while held in the Trust Fund. No earnings attributable to such
dividends shall be distributed.

- 32 -



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
INVESTMENT OF SAVINGS AND
CONTRIBUTIONS IN INVESTMENT FUNDS

8.1 Approval of Investment Funds for the Plan. Contributions to the Plan shall
be invested by the Trustee in the Investment Funds approved by the Investment
and Savings Plan Investment Committee from time to time. The Investment and
Savings Plan Investment Committee, or such other Committee or individual as may
be designated by the Board of Directors, may from time to time add Investment
Funds to, or eliminate Investment Funds from, the group of Investment Funds
available hereunder. Notwithstanding the foregoing, the Trustee temporarily may
hold cash or make short-term investments in obligations of the United States
Government, commercial paper, an interim investment fund for tax-qualified
employee benefit plans established by the Trustee, or other investments of a
short-term nature, unless otherwise provided by applicable law.

8.2 Trustee Investment of Contributions in Investment Funds. Contributions to
the Plan shall be invested by the Trustee in the Investment Funds as described
below. An account shall be established for each Member and Deferred Member in
each Investment Fund as to which Savings, Rollovers, Company Contributions and
ESOP balances are made, contributed, or otherwise properly allocated.

(A) Savings and Rollovers. Member and Deferred Member Savings and Rollovers
shall be invested in multiples of 1% in one or more of the Investment Funds, as
properly elected by the Member or Deferred Member. A failure to make a proper
Investment Fund election with respect to Savings or Rollovers shall result in
the amount as to which the failure occurs being invested in the Hartford Money
Market HLS Fund.

(B) Company Contributions and ESOP Account Balances. Member and Deferred Member
Company Matching Contributions, Floor Contributions and ESOP Account Balances
shall be invested in multiples of 1% in one or more of the Investment Funds, as
properly elected by the Member or Deferred Member. A failure to make a proper
Investment Fund election with respect to such Company Matching Contributions,
Floor Contributions or ESOP Account Balances shall result in the amount as to
which the failure occurs being invested in The Hartford Financial Services
Group, Inc. Stock Fund, provided, however, that Floor Contributions made with
respect to periods after December 31, 2003 shall be invested in the Hartford
Money Market HLS Fund in the event that a proper Investment Fund election is not
made with respect to such Floor Contributions.

8.3 Changes in Investment Elections.

(A) General Rules. A Member or Deferred Member may make changes to his or her
investment elections and transfer amounts between Investment Funds to the extent
permitted by this Section 8.3. Such changes and transfers may be made by giving
notice to the Company in a manner and by the date required by the Plan
Administrator. All changes and transfers shall be made in multiples of 1%.

- 33 -



--------------------------------------------------------------------------------



 



(B) Change of Investment Funds for Future Savings and Rollovers. A Member may
elect to change the Investment Funds in which his or her future Savings and
Rollovers shall be invested, in accordance with the rules described in the
preceding paragraph.

(C) Redistribution Among Investment Funds for Past Savings and Rollovers. A
Member or Deferred Member may elect to redistribute his or her past Savings and
Rollovers among any of the Investment Funds, in accordance with the rules of
Section 8.3(A), except that (i) no amounts shall be transferred from the Stable
Value Fund to the Money Market Fund or the Bond Income Strategy Fund, and (ii) a
Member or Deferred Member who transfers amounts from the Stable Value Fund to
another Investment Fund cannot, for a period of three months, transfer any
amounts to the Money Market Fund or the Bond Income Strategy Fund.

(D) Changes / Redistributions for Company Contributions and ESOP Account
Balances. Members may elect to change the Investment Funds in which future
Matching Company Contributions and Floor Company Contributions shall be
invested, in accordance with the rules of Section 8.3(A). Members, Deferred
Members, Beneficiaries of the foregoing and Alternate Payees may elect to
redistribute past Company Contributions and ESOP Account balances among any of
the Investment Funds, in accordance with the rules of Section 8.3(A), and
subject to the restrictions described in Section 8.3(C).

(E) Restriction on Electronic Transfers to 20 Per Calendar Year. In addition to
the above restrictions, a Member or Deferred Member shall be limited to 20
electronic transfers of amounts between Investment Funds per calendar year (for
the 2004 calendar year, the 20 electronic transfer limit shall apply for the
period June 1, 2004 through December 31, 2004). For this purpose, (i) a transfer
shall occur on a day as of which any amounts are moved between Investment Funds,
regardless of the number of Investment Funds affected by transfers between
Investment Funds on that day, and (ii) an electronic transfer includes any
transfer initiated online, through an interactive voice recognition system or by
telephone to a Plan representative. Once the 20 electronic transfer limit has
been reached, the Member or Deferred Member shall initiate any subsequent
transfers by mail or overnight courier service to The Hartford Benefits Center,
using a transfer request form obtained from The Hartford Benefits Center.
Notwithstanding the restriction in this Section 8.3(E), a Member or Deferred
Member may elect, after having effected 20 electronic transfers during the
applicable time period, to initiate a transfer of amounts from The Hartford
Financial Services Group, Inc. Stock Fund to the Stable Value Fund by means of a
telephone call to a Plan representative at The Hartford Benefits Center.

8.4 Trustee Purchase of The Hartford Stock. The trustee shall purchase The
Hartford Stock from any source. Such Stock purchased from The Hartford shall be
purchased at fair market value. Such Stock purchased from The Hartford may be
treasury shares or newly issued shares or authorized but unissued shares;
provided however, that in no event shall a commission be charged with respect to
such a purchase.

8.5 Member Voting of The Hartford Stock. Each Member, Deferred Member and
Beneficiary is for the purposes of this Section hereby designated a named
fiduciary within the meaning of Section

- 34 -



--------------------------------------------------------------------------------



 



402(a)(2) of ERISA with respect to any shares of The Hartford Stock allocated to
their respective Accounts, and may direct the Trustee as to the manner in which
such Stock is to be voted. Before each annual or special meeting of shareholders
of The Hartford, there shall be sent to each such person a copy of the proxy
solicitation material for such meeting, together with a form requesting
instructions to the Trustee on how to vote such Stock. Upon receipt of such
instructions, the Trustee shall vote such Stock as instructed. In lieu of voting
fractional shares of such Stock as so instructed, the Trustee may vote the
combined fractional shares of such Stock to the extent possible to reflect the
directions of the Members, Deferred Members and Beneficiaries with allocated
fractional shares of each class of such Stock. The Trustee shall vote shares of
such Stock allocated to Accounts under the Plan, for which no valid voting
instructions were received, in the same manner and in the same proportion that
the shares of The Hartford Stock with respect to which the Trustee received
valid voting instructions are voted. Instructions to the Trustee shall be in
such form and pursuant to such regulations as the Plan Administrator may
prescribe. Any instructions received by the Trustee regarding the voting of The
Hartford Stock shall be confidential and shall not be divulged by the Trustee to
the Company, or to any director, officer, employee or agent of the Company, it
being the intent of this Section to ensure that the Company (and its directors,
officers, employees and agents) cannot determine the voting instructions given
by any person.

8.6 Procedures in the Event of a Tender Offer for The Hartford. The provisions
of this Section shall apply in the event any person, either alone or in
conjunction with others, makes a tender offer, makes an exchange offer, or
otherwise offers to purchase or solicits an offer to sell to such person one
percent or more of the outstanding shares of a class of The Hartford Stock held
by a Trustee hereunder (herein jointly and severally referred to as a Tender
Offer). As to any Tender Offer, each Member and Deferred Member (or Beneficiary
in the event of the death of the Member or Deferred Member) shall have the right
to determine confidentially whether shares held subject to the Plan will be
tendered.

(A) Instructions to Trustee. In the event a Tender Offer is commenced, the Plan
Committee, promptly after receiving notice of such commencement, shall transfer
certain of its record keeping functions to an independent record keeper. The
functions so transferred shall be those necessary to preserve the
confidentiality of any directions given by the Members and Deferred Members (or
Beneficiary in the event of the death of the Member or Deferred Member) in
connection with the Tender Offer. A trustee may not take any action in response
to a Tender Offer except as otherwise provided in this Section. Each Member is,
for all purposes of this Section, hereby designated a named fiduciary within the
meaning of Section 402(a)(2) of the ERISA, with respect to the shares of The
Hartford Stock allocated to his or her Accounts. Each Member and Deferred Member
(or Beneficiary in the event of the death of the Member or Deferred Member) may
direct the Trustee to sell, offer to sell, exchange or otherwise dispose of The
Hartford Stock allocated to any such individual’s Accounts in accordance with
the provisions, conditions and terms of such tender offer and the provisions of
this Section, provided, however, that such directions shall be confidential and
shall not be divulged by the Trustee or independent record keeper to the Company
or to any director, officer, employee or agent of the Company, it being the
intent to ensure that the Company (and its directors, officers, employees and
agents) cannot determine the direction given by any Member, Deferred Member or
Beneficiary. Such instructions shall be in such form and shall be filed in such
manner and at such time as the Trustee may prescribe.

- 35 -



--------------------------------------------------------------------------------



 



(B) Trustee Action on Member Instructions. The Trustee shall sell, offer to
sell, exchange or otherwise dispose of The Hartford Stock allocated to the
Member’s, Deferred Member’s or Beneficiary’s Accounts with respect to which it
has received directions to do so under this Section 8.6. The proceeds of a
disposition directed by a Member, Deferred Member or Beneficiary from his or her
Accounts under this Section 8.6 shall be allocated to such individual’s Accounts
and be governed by the provisions of this Section or other applicable provisions
of the Plan and the trust agreements related hereto.

(C) Trustee Action With Respect to Members Not Issuing Instructing or Issuing
Invalid Instructions. To the extent to which Members, Deferred Members and
Beneficiaries do not issue valid directions to the Trustee to sell, offer to
sell, exchange or otherwise dispose of The Hartford Stock allocated to their
Accounts, such individuals shall be deemed to have directed the Trustee that
such shares remain invested in The Hartford Stock subject to all provisions of
the Plan, including Section 8.6(D).

(D) Investment of Plan Assets after Tender Offer. To the extent possible, the
Trustee shall reinvest the proceeds of a disposition of The Hartford Stock in an
individual’s Accounts in The Hartford Stock as expeditiously as possible in the
exercise of the Trustee’s fiduciary responsibility and shall otherwise be held
by the Trustee subject to the provisions of the trust agreement and the Plan. In
the event that The Hartford Stock is no longer available to be acquired
following a tender offer, the Company may direct the substitution of new
employer securities for such Stock or for the proceeds of any disposition of
such Stock. Pending the substitution of new employer securities or the
termination of the Plan and trust, the Trust Fund shall be invested in such
securities as the Trustee shall determine; provided, however, that, pending such
investment, the Trustee shall invest the cash proceeds in short-term securities
issued by the United States of America or any agency or instrumentality thereof
or any other investments of a short-term nature, including corporate obligations
or participations therein and interim collective or common investment funds.

ARTICLE NINE
MEMBER LOANS
BEFORE TERMINATION OF EMPLOYMENT

9.1 Request for a Loan; Consequences of Request. At any time before Termination
of Employment, a Member may make a request, in a manner and by the date required
by the Plan Administrator, for a loan of a whole dollar amount from his or her
Accounts. By making such a request, the Member (A) specifies the amount and the
term of the loan, (B) agrees to the annual percentage rate of interest,
(C) agrees to the finance charge, (D) promises to repay the loan, and
(E) authorizes the Company to make regular payroll deductions to repay the loan.
Loans will be permitted only if all of the conditions described in the next
paragraph are satisfied. Permitted loans will be deducted from Member Accounts

- 36 -



--------------------------------------------------------------------------------



 



as of the Loan Valuation Date, and will be paid in cash as soon as practicable
thereafter. Amounts so deducted will not participate in the investment
experience of the Plan.

9.2 Conditions for Taking a Loan.

(A) Minimum Loan Amount. The loan must be at least $500, but cannot exceed the
lesser of: (a) 50% of the Member’s Vested Share (determined based on the most
recent information available to the Plan Administrator), or (b) $50,000 minus
the Member’s highest outstanding loan balance (if any) during the preceding one
year period.

(B) Order of Sources for Loans. Loans can only be taken from the Accounts listed
in Section 9.3, and they must also be taken according to the order of sources
for loans listed in that Section, such that the full amount must be borrowed
from each source on the list, beginning with the first source on the list,
before any amount may be borrowed from the next source on the list (unless
otherwise stated on the list).

(C) Required Term and Repayment Schedule. The loan must be repaid no less
frequently than on a monthly basis over a period of twelve, twenty-four,
thirty-six, forty-eight or sixty months, except that a Member who requests a
loan to buy his or her own principal residence may repay the loan over a period
of seventy-two through one hundred-eighty months, in twelve month increments.
Extensions of loan terms will not be permitted after a loan is made. If a Member
is serving in the Armed Services of the United States and loan repayments are
suspended pursuant to Section 9.5, the term of the loan will be extended by the
period of military service.

(D) Maximum Number of Loans. A Member may have no more than two loans
outstanding at any time.

(E) Other Conditions. The Plan Administrator may make such additional conditions
or rules for taking loans as may be determined appropriate in its sole
discretion, which conditions shall be in writing and communicated to Members.
Such written conditions are incorporated herein by reference.

9.3 Order of Sources for Loans.

(A) Rollover Account.

(B) Basic Before-Tax and Supplemental Before-Tax Investment Accounts.

(C) Prior Plan Transfers.

(D) Basic After-Tax Investment Account.

(E) Supplemental After-Tax Investment Account

(F) ESOP Account.

- 37 -



--------------------------------------------------------------------------------



 



(G) Floor Company Contributions in the Company Contribution Account.

(H) Vested Matching Company Contributions in the Company Contribution Account.

9.4 Interest Rates for Loans. The Plan Administrator shall establish and
communicate to Members a reasonable rate of interest for loans that it
determines to be commensurate with the interest rates charged by persons in the
business of lending money for loans similar circumstances, which interest rate
shall remain in effect for the term of the loan. Such rate shall be determined
as follows: On the last business day of February, May, August, and November of
each Plan Year, the Plan Administrator shall determine the prime rate published
in the Wall Street Journal on that day, and then add 1% to that prime rate (the
“Applicable Interest Rate”). The Plan Administrator shall then set the Plan loan
interest rate for the next calendar quarter equal to the Applicable Interest
Rate. The rate of interest on a loan to a Member who is serving in the Armed
Services of the United States shall not exceed such rate as may be prescribed by
applicable law.

9.5 Other Repayment Terms; Prepayment. Loan repayments will be made to the
Accounts from which the loan was taken in reverse order, beginning with the last
source in Section 9.3 from which the loan was taken, and working backwards to
the first source. Repayments will be invested in the Investment Funds in
accordance with the Member’s investment elections at the time of repayment. No
loan repayment will be credited with investment experience under the Plan until
the date designated by the Plan Administrator. The entire outstanding balance of
a loan may be prepaid at any time, with interest through the date of prepayment.
The date of prepayment will be date designated by the Plan Administrator. If a
Member is serving in the Armed Services of the United States, loan repayments
will be suspended during the period of active service. Upon completion of active
military service, loan repayments will resume.

9.6 Loan Default during Employment. Under certain circumstances, including, but
not limited to, the failure of a Member to make repayment of a loan for sixty
(60) days, or the impending bankruptcy of the Member, the Plan Administrator may
declare a Member’s loan to be in default. In the event default is declared, the
outstanding loan balance and any accrued interest may be treated as a withdrawal
before Termination of Employment under Article Ten to the extent that the Member
is eligible to make such a withdrawal.

9.7 Outstanding Loan Balance at Termination of Employment.

(A) Certain Members Eligible to Continue Loan Repayments. Upon Termination of
Employment of a Member who (i) has a Vested Share of $5,000 or more, and
(ii) has not elected a distribution of his or her Accounts from the Plan, such
Member may elect to continue to make loan repayments on his or her outstanding
loan balance in the manner approved by the Plan Administrator. If such a Member
fails to make a valid election to continue loan repayments, or elects a
distribution of his or her Accounts from the Plan, then the provisions of the
next succeeding paragraph shall apply.

- 38 -



--------------------------------------------------------------------------------



 



(B) Other Members. Upon Termination of Employment of a Member who does not
satisfy the requirements of the immediately preceding paragraph, the outstanding
loan balance of such a Member shall become due and payable and shall either be
canceled or, if the Member so elects, prepaid in full to his or her Accounts
with interest to the date of prepayment. Any prepayment must be made by the
Valuation Date following Termination of Employment or, if earlier, the Valuation
Date that applies to the Member’s distribution or deferral election.

9.9 Death after Request for Loan. If a Member requests a loan and dies after the
issuance of any check for any part of such loan, but before negotiation of such
check, then any unpaid part of the loan as represented by the non-negotiated
check will be paid to the Member’s estate. If a Member requests a loan and dies
before the issuance of any check for any part of such loan, then the request for
the loan shall be null and void with respect to the part of the loan represented
by the check that was not issued. For purposes of this Section, a check will be
considered issued on the earlier of (i) the date of issuance shown on the check,
or (ii) the Loan Valuation Date.

- 39 -



--------------------------------------------------------------------------------



 



ARTICLE TEN
MEMBER WITHDRAWALS
BEFORE TERMINATION OF EMPLOYMENT

10.1 Non-Hardship Withdrawals.

(A) Request for a Non-Hardship Withdrawal. At any time before Termination of
Employment, a Member may make a request, in a manner and by the date required by
the Plan Administrator, for a non-hardship withdrawal of a dollar or percentage
amount from his or her Accounts. Non-hardship withdrawals will be permitted to
the extent that the conditions of Section 10.1(B) are satisfied. Permitted
non-hardship withdrawals will be deducted from a Member’s Accounts as of the
Withdrawal Valuation Date, and will be distributed as soon as practicable
thereafter. Amounts so deducted will not participate in the investment
experience of the Plan. A Member who takes a non-hardship withdrawal shall not
be required to cease contributing Basic and Supplemental Savings under the Plan.

(B) Conditions for Non-Hardship Withdrawals.

(i) Minimum Amount for Withdrawal. The amount for withdrawal must be at least
$500.

(ii) Proration of Withdrawal Among Accounts. Withdrawals by Members with
Accounts in more than one Investment Fund must be prorated among such Accounts
based on their respective values.

(iii) Order of Sources for Withdrawals. Withdrawals can only be taken with
respect to all or a portion of the Accounts listed in Section 10.1(C), and they
must also be taken according to the order of sources for withdrawals listed in
Section 10.1(C), such that the full amount must be withdrawn from each source on
the list, beginning with the first source on the list, before any amount may be
withdrawn from the next source on the list (unless otherwise stated on the
list).

(iv) Other Conditions. The Plan Administrator may make such additional
conditions or rules for making non-hardship withdrawals as may be determined
appropriate in its sole discretion, which conditions shall be in writing and
communicated to Members. Such written conditions are incorporated herein by
reference.

- 40 -



--------------------------------------------------------------------------------



 



(C) Order of Sources for Non-Hardship Withdrawals.

(i) Supplemental After-Tax Investment Account

(ii) Rollover Account

(iii) Basic After-Tax Investment Account.

(iv) ESOP Account.

(v) Amounts attributable to Floor Company Contributions in the Company
Contribution Account that were made with respect to payroll periods prior to
January 1, 2004, except that a Member who has completed less than 60 months of
Service may only withdraw such Floor Company Contributions that were made more
than 24 months before the proposed withdrawal date (and after withdrawing the
available amounts, such a Member may withdraw amounts from the source described
in the next paragraph). Amounts attributable to Floor Company Contributions made
with respect to payroll periods commencing on or after January 1, 2004 cannot be
withdrawn pursuant to this provision.

(vi) Vested Matching Company Contributions in the Company Contribution Account,
except that a Member who has completed less than 60 months of Service may only
withdraw the Vested Matching Company Contributions that were made more than
24 months before the proposed withdrawal date.

(vii) Before-Tax Savings (subject to certain restrictions as determined by the
Plan Administrator in accordance with applicable law).

(viii) Prior Plan Transfers.

(D) Non-Hardship Withdrawal of Before-Tax Savings at Age 59 1/2. A Member who
has reached age 59 ½ may, without regard to financial hardship, withdraw all or
a portion of his or her Basic Before-Tax Investment Account, Supplemental
Before-Tax Investment Account and amounts attributable to Floor Company
Contributions in his or her Company Contribution Account (regardless of whether
those Floor Company Contributions are attributable to payroll periods commencing
on or after January 1, 2004).

10.2 Hardship Withdrawals

(A) Ability to make Hardship Withdrawals. Except as provided in Appendix A, a
Member who has not reached age 59 ½ and who satisfies all of the requirements of
this Section 10.2 may make a hardship withdrawal of all or a portion of his or
her Supplemental Before-Tax Investment Account, Basic Before-Tax Investment
Account, and the amount of his or her Company Contribution Account attributable
to Prior Plan Transfers, other than the portion of each such

- 41 -



--------------------------------------------------------------------------------



 



Account that represents earnings credited to the Account after December 31,
1988. A Member who has reached age 59 ½ may withdraw all or a portion of the
foregoing Accounts without regard to financial hardship.

(B) Bona Fide Financial Hardship and Immediate and Heavy Financial Need
Required. A hardship withdrawal will not be permitted unless the Member
establishes to the satisfaction of the Hardship Committee that a bona fide
financial hardship exists. For this purpose, a bona fide financial hardship
means an immediate and heavy need to draw on financial resources not reasonably
available from other sources of the Member. Bona fide financial hardships shall
include (i) cash down payments and/or closing costs associated with the purchase
of a Member’s principal residence, (ii) medical expenses for a Member, spouse or
dependents, (iii) expenses necessary for such persons to obtain medical care
that are not paid or reimbursed by insurance, (iv) room and board expenses,
tuition expenses and related educational fees for post-secondary education for
such persons for the next academic year, (v) payments to prevent the eviction of
a Member from his or her principal residence or the foreclosure of a mortgage on
such residence, and (vi) any other reasons deemed appropriate by the Hardship
Committee. A Member may demonstrate lack of other reasonably available financial
resources by disclosing details of his or her personal and family finances.
Alternatively, the Hardship Committee may deem that the Member has no other
financial resources reasonably available if the Member agrees to suspend all
Before-Tax Savings and After-Tax Savings for a 6 month period as described in
Article Four. The Hardship Committee shall make determinations of financial
hardship in a uniform and nondiscriminatory manner, with reference to all the
relevant facts and circumstances and in accordance with applicable tax law under
Code Section 401(k).

(D) Withdrawal Limited to Financial Need (Plus Taxes). The amount of a hardship
withdrawal cannot exceed the amount of the immediate and heavy financial need
demonstrated by the Member (plus applicable taxes on the withdrawal). For this
purpose, loans and amounts withdrawn from other Accounts will be considered.

(E) All Available Loans and Distributions must be Taken First. A hardship
withdrawal will not be permitted unless the Member has obtained (i) all
distributions (other than hardship distributions) available under all other
retirement plans (including this Plan) maintained by the Company, including,
effective November 29, 2001, distribution of all cash dividends currently
available to the Member under Section 7.6 of this Plan and (ii) all non-taxable
loans available under all retirement plans maintained by the Company, including
this Plan, provided that making the payments on such loans does not result in a
financial hardship for the Member.

10.3 Penalty for Making Withdrawals from Certain Accounts. Matching Company
Contributions under Article 5 will be suspended for three months after the
applicable Withdrawal Valuation Date for any Member who has not reached age 59 ½
and who makes a non-hardship or hardship withdrawal of any amount from his or
her Basic After-Tax Investment Account, or any amount of Vested Matching Company
Contributions from his or her Company Contribution Account.

10.4 Form of Payment. Withdrawal payments from The Hartford Financial Services
Group, Inc. Stock Fund shall be made in the form of The Hartford Stock, except
that: (A) fractional shares will be paid in

- 42 -



--------------------------------------------------------------------------------



 



cash, and (B) a recipient may request that such amounts be paid in cash.
Withdrawal payments from any Investment Fund other than The Hartford Financial
Services Group, Inc. Stock Fund shall be paid in cash in a single sum.

10.5 Death after Request for Withdrawal. If a Member dies after requesting a
withdrawal, payment of the withdrawn amounts will be made (or will not be made)
in accordance with the rules in Article Nine for death after a loan request.

10.6 Direct Rollover of Withdrawals. Hardship Withdrawals do not qualify as
“eligible rollover distributions” under Article Eleven.

ARTICLE ELEVEN
DISTRIBUTIONS FROM ACCOUNTS

11.1 Types of Distributions

(A) Distribution or Deferral for Members Under Age 70 ½. Upon Termination of
Employment, a Member may request a distribution of the value of his or her
Vested Share. If a Member does not make such a request, and the value of such
Vested Share is less than $5,000, such value will be paid to the Member in a
single lump sum payment as soon as practicable. If a Member does not make such a
request, and the value of the Member’s Vested share is $5,000 or more, the
Member shall be deemed to request a deferral of the distribution of such Vested
Share until such time that the Member reaches age 70 ½. Such a Member
automatically shall become a Deferred Member, and may request a distribution of
all or part of the Vested Share at any time before reaching age 70 ½ (subject to
a minimum distribution amount of $500 for any partial distribution) in
accordance with the Plan.

(B) Distributions to Certain Members who Have Reached Age 70 ½. Effective
January 1, 1998 or such later date as determined by the Plan Administrator,
except as provided below, a Member who reaches age 70 ½ on or after January 1,
1997 is not required to commence distribution of his or her Vested Share until
Termination of his or her Employment. However, such a Member may request a
distribution of all or part of such Vested Share at any time after reaching age
70 ½ (subject to a minimum distribution amount of $500 for any partial
distribution). A Member who reaches age 70 ½ on or after January 1, 1988 but
before January 1, 1997 must have commenced distribution of his or her Vested
Share by no later than the April 1 following the year in which he or she attains
age 70 ½. A Deferred Member or a Member who is a “5 percent owner” as defined in
Code Section 414(q)(1) and (3) must commence distribution of his or her Vested
Share by no later than the April 1 following the year in which he or she reaches
age 70 ½. The Vested Share of such Member shall be paid under the payment method
described in Section 11.6(A) below assuming the maximum allowable number of
payments based upon the Member’s age, if permissible under the terms of that
payment method. If payment under the terms of that payment method is not
permissible, the Vested Share of the Member shall be paid in an immediate lump
sum. Alternatively, the Member may elect that his or her Vested Share be

- 43 -



--------------------------------------------------------------------------------



 



paid under the payment method described in Section 11.6(B) below, if permissible
under the terms of that payment method, or in an immediate lump sum. Payment of
the Vested Share of a Member who has reached age 70 ½ pursuant to this Section
shall be made no less frequently than annually, and once such payment has
commenced, the Member may not elect an alternate method for payment of such
Vested Share while the Member is still an Eligible Employee.

(C) Distribution to Beneficiary in the Event of Death. Upon the death of a
Member or Deferred Member, if the value of such person’s Vested Share shall be
distributed in a lump sum to his or her Beneficiary. However, if the value of
the Vested Share is $5,000 or more: ( i ) if the Beneficiary is a spouse, such
spouse may elect to defer receipt of the Vested Share until the year in which
the Member or Deferred Member would have reached age 70 ½, or (ii) if the
Beneficiary is a Non-Spouse Beneficiary, such Beneficiary may elect to defer
receipt of the Vested Share for up to five years from the date of death of the
Member or Deferred Member or may elect to receive a periodic distribution under
Section 11.7(B), subject to such minimum distribution rules as may be required
by law or determined appropriate by the Plan Administrator. If the value of the
Vested Share to be distributed is $5,000 or more and the Beneficiary does not
file application for distribution of such Vested Share nor elect to defer
receipt of such Vested Share, ( i ) if the Beneficiary is a spouse, then such
Beneficiary shall be deemed to have elected to defer receipt of such Vested
Share until the Member or Deferred Member would have reached age
70 ½, or (ii) if the Beneficiary is a Non-Spouse Beneficiary, then such
Beneficiary shall be deemed to have elected to defer receipt of such Vested
Share until the end of the calendar year following the calendar year in which
the death of the Member or Deferred Member occurred. However, any Beneficiary
described in the preceding sentence may file application for distribution of all
or part of such Vested Share at any time prior to the date when such
distribution is required to be made, subject to a minimum distribution of amount
of $500 for partial distributions to spouses, and subject to such minimum
distribution rules as may be required by law or determined appropriate by the
Plan Administrator for partial distributions to Non-Spouse Beneficiaries.

(D) ESOP Distributions. Notwithstanding the provisions of (A), (B), or (C),
above, and Section 11.5, effective November 29, 2001, a Member or Deferred
Member may elect, (with consent of his or her spouse if required under Appendix
(A) to commence distribution of the value of his or her Vested Share invested in
The Hartford Financial Services Group, Inc. Stock Fund not later than one year
after the end of the Plan Year—

(i) in which the Member separates from service by reason of (a) Retirement in
the case of a Member with an original hire date with the Company before
January 1, 2002, (b) separation of service on or after reaching age 65 in the
case of a Member with an original hire date with the Company of January 1, 2002
or larger, (c) Disability, or (d) death; or

(ii) which is the fifth Plan Year following the Plan Year in which the Member
otherwise separates from service, unless the Member is reemployed by the Company
or any subsidiary, affiliate or predecessor of the Company before such year.

- 44 -



--------------------------------------------------------------------------------



 



Unless the Member or Deferred Member or Beneficiary otherwise elects,
distribution of the value of a Member’s Vested Share invested in The Hartford
Financial Services Group, Inc. Stock Fund will be made in substantially equal
periodic payments of a period not longer than the greater of—

(x) five years; or

(y) if the fair market value of the Vested Share invested in The Hartford
Financial Services Group, Inc. Stock Fund exceeds $780,000 as of the date
distribution is required to begin under this Article Eleven, five years plus an
additional one year (up to an additional five years) for each $155,000 increment
or fraction thereof by which such value exceeds $780,000. The dollar amounts
prescribed in this paragraph shall be adjusted for cost of living increases as
prescribed by the Secretary of the Treasury.

11.2 Manner of Requesting Distribution. All requests for any distributions
permitted by this Article Eleven shall be made in a manner and by the date
required by the Plan Administrator. No distribution will be made unless the
procedures prescribed by the Plan Administrator are properly followed.

11.3 Valuation of Distribution. Distributions will be valued as of the date that
the Plan Administrator (or designee) receives a properly completed distribution
request, which date shall be treated as the Valuation Date that applies to the
distribution.

11.4 Time of Distribution. All distributions will be paid to the appropriate
payee as soon as practicable following the applicable Valuation Date. If part of
a distribution is to be made in the form of stock, the stock will be distributed
after the cash part of the distribution. Unless a Member so elects, payment of a
Member’s Vested Share shall commence no later than 60 days after the close of
the Plan Year in which the latest of the following occurs:

(1) The Member attains age 65,

(2) Occurs the 10th anniversary of the date on which the Member commenced
participation in the Plan, or

(3) The Member terminates Service with the Company and its affiliates.

11.5 Form of Distribution. Except as otherwise provided in the Plan (including
Appendix A), distributions shall be made in a form determined under the rules of
this Section.

(A) Stock and Cash Distributions. Distributions from The Hartford Financial
Services Group, Inc. Stock Fund shall be made in the form of The Hartford Stock,
except that: (i) fractional shares will be paid in cash, and (ii) a recipient
may request that such amounts be paid in cash. Distributions from any Investment
Fund other than The Hartford Financial Services Group, Inc. Stock Fund shall be
paid in cash.

(B) Lump Sum Distributions. Distributions shall be paid in a single lump sum,
unless otherwise permitted by the Plan.

- 45 -



--------------------------------------------------------------------------------



 



(C) Periodic Distributions. So long as the Member or Deferred Member’s Vested
Share is at least $5,000 and the first payment is at least $1,000, one of the
two forms of periodic distribution described in Section 11.6 below may be
requested by (i) a Member whose employment terminates after reaching age 55,
(ii) a Member whose employment terminates before reaching age 55 due to
Retirement provided the Member has an original hire date with the Company before
January 1, 2002, (iii) a member whose employment terminates before reaching age
55 due to Disability, and (iv) a Deferred Member who has reached age 55. Prior
to November 29, 2001, periodic distributions shall be made in cash. Periodic
distributions that commence or are modified on or after November 29, 2001 shall
be made in the form of The Hartford Stock, or cash, or both, as provided in (A),
above.

(D) Prior Plan Transfers. Alternative methods of distribution may apply to that
portion of an Account attributable to a Prior Plan Transfer.

11.6 Distribution of Periodic Payments. A person described in Section 11.5(C)
may request one of the forms of periodic distributions described in this
Section.

(A) Annual Installments over a Selected Period of Years. Annual payments may be
made over a period of years selected by the recipient that does not exceed the
lesser of (i) 30 years, (ii) the applicable Distribution Period set forth in
Appendix A. The first of such payments shall be made as soon as practicable
after the applicable Valuation Date, and the remaining payments shall be made
annually on each anniversary thereafter. The amount of each payment shall be
determined by multiplying the value of the recipient’s Accounts as of the
applicable Valuation Date by a fraction, the numerator of which shall be one,
and the denominator of which shall be the number of years in the selected
period.

(B) Annual Installments over Expected Life. Annual payments may be made to a
Member over a period of years in an amount determined under Appendix A. The
first of such payments shall be made as soon as practicable after the applicable
Valuation Date, and the remaining payments shall be made annually on each
anniversary thereafter. The amount of each payment shall be determined by
dividing the value of the recipient’s Accounts as of the applicable Valuation
Date by the applicable Distribution Period set forth in Appendix A based upon
the Member’s attained age in the year of the distribution.

(C) Later Distribution of Lump Sum Payment. A person who previously requested or
is otherwise receiving a distribution of periodic payments under this Section
may, at any time thereafter, request a lump sum distribution of the value of any
unpaid installments.

(D) Minimum Required Distributions. All distributions from the Plan shall be
made in accordance with Code Section 401(a)(9), including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of
Proposed Treasury Regulations. Effective January 1, 2003, notwithstanding
anything in the Plan to the contrary, all distributions from the Plan shall be
made in accordance with Code Section 401(a)(9) and Final Treasury Regulations
issued thereunder.

- 46 -



--------------------------------------------------------------------------------



 



11.7 Distribution in the Event of Death.

(A) Death of Member or Deferred Member after Requesting Non-Periodic
Distribution. If a Member or Deferred Member requests a non-periodic
distribution and dies after the applicable Valuation Date or the issuance of any
check or shares of The Hartford Stock for any part of such distribution, but
before negotiating any check comprising all or a portion such distribution, the
cash portion of the distribution shall be paid to his or her estate. If such a
person dies before the Valuation Date or issuance of a check or shares of The
Hartford Stock, then the distribution shall be paid to his or her Beneficiary.
For purposes of this paragraph, a check or share of stock will be considered
issued on the earlier of (i) the date of issuance shown on the check or stock
certificate, or (ii) the Valuation Date.

(B) Death of Member or Deferred Member after Requesting Periodic Distribution.
If a Member or Deferred Member requests a periodic distribution permitted by
Section 11.6, but dies before all of the installments comprising such
distribution are paid, then if the Beneficiary of such Member or Deferred Member
is not a spouse, and if an installment is paid with a Valuation Date that
occurred before his or her death and before the negotiation of the check
comprising all or a portion such installment, then such cash portion of the
installment shall be paid to his or her estate, and the remaining value of the
Accounts in question shall be paid to his or her Beneficiary in a single lump
sum payment, unless such Beneficiary elects to have payments made over a period
not to exceed the Beneficiary’s life expectancy. In the latter case, the first
of such payments shall commence no later than the end of the year following the
year of the Member’s death, and the remaining payments shall be made annually
thereafter. The amount of each payment shall be determined by multiplying the
value of the Accounts as of the applicable Valuation Date by a fraction, the
numerator of which shall be one, and the denominator of which shall be the
number of years remaining in the period. If the sole Beneficiary of the Member
or Deferred Member is a spouse, then such spouse Beneficiary may elect to have
payments made over a period not to exceed the spouse’s life expectancy
recalculated annually. In such case, the first of such payments shall commence
no later than the end of the year following the year of the Member’s death, or
if the Member had not yet attained age 70 ½, the year in which the Member would
have attained age 70 ½., if later. Alternatively, the spouse may request a lump
sum distribution of the value of the Accounts as permitted by the Plan (and no
deferral of receipt of such value will be permitted).

(C) Death of Spouse Beneficiary. If a spouse Beneficiary with Accounts in the
Plan dies, payment of the remaining value of such Accounts shall be made to the
Beneficiary of such spouse, if any, or if none, to the estate of such spouse, in
each case such payment to be made in the form of a single lump sum payment.

(D) Proof of Death and Rights of Beneficiaries; Disputes. The Pension
Administration Committee and/or the Plan Administrator may require and rely on
such proof of death and such evidence of the right of any Beneficiary or other
person to receive the undistributed value of the Accounts of a deceased Member,
Deferred Member or Beneficiary as determined appropriate, and the determination
of the rights of Beneficiaries or other persons to receive payment shall be
conclusive. Payment to any Beneficiary shall be final and shall fully satisfy
and discharge the

- 47 -



--------------------------------------------------------------------------------



 



obligation of the Plan with respect to any and all Accounts of a deceased Member
or Deferred Member. In the event of a dispute regarding an Account, the Pension
Administration Committee may make a final determination, or initiate or
participate in any action or proceeding as may be necessary or appropriate to
determine any Beneficiary under the Plan. During the pendency of any action or
proceeding, the Pension Administration Committee may deposit an amount equal to
the disputed payment with a court and such deposit shall relieve the Plan of all
of its obligation with respect to any such disputed Accounts. Alternatively such
Committee, at its discretion, may direct any disputed Accounts be invested in
the Investment Fund involving the least risk of loss of assets (as determined in
the sole discretion of such Committee) pending resolution of the dispute
regarding such Accounts.

- 48 -



--------------------------------------------------------------------------------



 



11.8 Direct Rollover of Certain Distributions.

(A) Effective Date. This Section 11.8 shall apply to distributions made on or
after December 31, 2001.

(B) Definitions. For purposes of this Section, the following definitions shall
apply:

(i) “Distributee” includes a Member or Deferred Member, his or her spouse
Beneficiary, and any spouse or former spouse who is an alternate payee under
QDRO pursuant to Article Twelve.

(ii) “Eligible Rollover Distribution” is a distribution of any part of a
person’s Vested Share, except: (a) any distribution that is one of a series of
substantially equal periodic payments made for the life or life expectancy of
the Distributee, or for a specified period of ten years or more, (b) any
distribution required under Code Section 401(a)(9), (c) any hardship withdrawal
under Section 10.2 of the Plan, (d) any portion of a distribution not includable
in gross income, and (e) any other distribution that does not qualify as an
eligible rollover distribution under the Code. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Code Section 408(a) or 408(b), or to a qualified
defined contribution plan described in Code Section 401(a) or 403(a) that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

(iii) “Eligible Retirement Plan” means (a) an individual retirement account
described in Code Section 408(a), (b) an individual retirement annuity described
in Code Section 408(b), (c) an annuity plan described in Code Section 403(a),
(d) a qualified plan described in Code Section 401(a) that accepts the Eligible
Rollover Distribution, (e) an annuity contract described in Code Section 403(b),
or (f) an eligible plan under Code Section 457(b) which is maintained by a
state, a political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, and which agrees to separately
account for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code Section 414(p).

(iv) “Direct Rollover” means a payment by the Plan directly to the Eligible
Retirement Plan specified by the distributee in cash and/or shares.

(C) Ability to Request a Direct Rollover. If the Plan Administrator determines
that a withdrawal or distribution hereunder qualifies as an Eligible Rollover
Distribution, the

- 49 -



--------------------------------------------------------------------------------



 



Distributee may request a Direct Rollover of all or part of such withdrawal or
distribution to one or two Eligible Retirement Plans that accept such Direct
Rollover.

(D) Direct Rollovers Not Permitted in Certain Circumstances. In the event that
the provisions of this Section 11.8 or any part hereof ceases to be required by
law, than this Section or the part not required automatically shall be of no
further force or effect.

11.9 Elective Transfers From Plan. A distribution or withdrawal from the Plan
shall be eligible for an elective transfer to a qualified transferee employee
plan, and as such will generally be treated as a distribution of a Member’s
accrued benefit under the Plan (but shall not be treated as a distribution for
purposes of the minimum distribution requirements of Code Section 401(a)(9)),
only if all of the following requirements are satisfied: (A) the transfer must
be payable proximate to, and solely on account of, a disposition of assets or a
subsidiary described in Code Sections 401(k)(10), (B) the transfer must satisfy
the requirements of Code Section 414(l), (C) the transfer must be conditioned
upon a voluntary, fully informed election by the Member to make the transfer,
and in making such election, the Member must have the option of retaining his or
her Account benefits (including all optional forms of benefit) under this Plan,
(D) if Code Sections 401(a)(11) and 417 otherwise apply to the Account, the
spousal consent requirements of those Section must be met with respect to the
transfer, (E) the notice requirement described in Code Section 417, if
applicable, must be met with respect to the Member and spousal transfer
election, (E) the Accounts to be transferred must be eligible for immediate
distribution or withdrawal under the Plan, (F) the amount of the benefit
transferred must be equal to the transferor’s entire nonforfeitable Account
balance under the Plan, and (G) the Member must be fully vested in the
transferred benefit under the transferee plan.

11.10 Procedure where Person is Unable to be Located. If the Plan Administrator
is unable to locate any person who is or may become entitled to a benefit under
the Plan because the identity or whereabouts of the person cannot be
ascertained, the Plan Administrator shall give written notice addressed to such
person at his or her last known address as shown on the records of the Company,
unless the amount of such benefit is $500.00 or less. This amount shall
automatically be forfeited, without notice, if determined appropriate by the
Plan Administrator, and such forfeiture shall be applied to reduce future
Company Contributions, subject to reinstatement, if a proper application for
such amount is subsequently made. Any reinstatement shall be made with interest,
which for purposes of this Section means, for any particular year, interest at
the January first Federal mid-term interest rate published by the Internal
Revenue Service for that year, such January first rate to apply on a prorated
basis to all months in such year, and such interest to be compounded annually.
If the amount of such benefit is greater than $500.00, the amount of such
benefit for such person shall continue to be maintained in the Plan until the
earlier of: (A) the date such person makes application therefor, (B) the third
anniversary of the date the Plan Administrator first gave notice to such person
as provided in this Section, or (C) the day before such benefit would otherwise
escheat under any applicable law. If the Plan Administrator, by making
reasonably diligent effort, cannot locate such person within the time described
in the preceding sentence, the amount of such person’s benefit under the Plan
shall be forfeited, and such forfeiture shall be applied to reduce future
Company Contributions, subject to reinstatement, upon proper application as
stated in this section.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
QUALIFIED DOMESTIC RELATIONS ORDERS

12.1 Procedures for QDROs. The Pension Administration Committee shall establish
procedures consistent with Code Section 414(p) to determine the qualified status
of any Domestic Relations Order, which shall be referred to herein as a “DRO”
and which means a judgment, decree or order or any modification thereof
((including approval of a property settlement agreement) that (A) relates to the
provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child, or other dependent of a Member, and (B) is made
pursuant to a state domestic relations law (including a community property law).
Such Committee shall also establish procedures to administer any QDRO (as
defined below), and to provide all notices required by Code Section 414(p) to
the Member, and to the Alternate Payee, which shall mean a spouse, former
spouse, child or other dependent of a Member who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Member. All procedures so established shall be binding
on all Members, Deferred Members and Alternate Payees.

12.3 Determination of QDRO Status. Within a reasonable period of time after the
receipt of a DRO (or any modification thereof), the Pension Administration
Committee or designee shall determine whether such order qualifies as a
qualified domestic relations order under Code Section 414(p). Any DRO that so
qualifies shall be considered a “QDRO” for purposes of this Article Twelve. A
DRO shall not fail to qualify as a QDRO merely because it provides for payment
to the Alternate Payee before the Member’s Termination of Employment.

12.4 Establishment of Temporary Holding Account. If, during any period in which
the issue of whether a DRO qualifies as a QDRO is being determined, an Alternate
Payee would be entitled to payment if the order were determined to be a QDRO,
the Pension Administration or designee shall cause to be segregated in a
separate account all amounts that would be payable to the any Alternate Payee
during such period if the order were determined to be a QDRO. Notwithstanding
anything herein to the contrary, (A) any amounts held in such an account shall
not be eligible for withdrawal or distribution from the Plan, and (B) such
amounts shall not be counted in determining the maximum amount available for a
loan under Article Nine.

12.5 Payment from Temporary Holding Account in Certain Cases. If, by the
expiration of the 18 month period beginning on the date the first payment would
be required to be made to an Alternate Payee under a DRO, either (i) it is
determined that the DRO does not qualify as a QDRO, or the issue as to whether
the DRO so qualifies has not been resolved, the Pension Administration Committee
or designee shall cause to be paid all amounts which have been segregated
pursuant to Section 12.4, including any earnings having accrued thereon, to the
person who would have been entitled to such amounts if there had been no DRO.
Notwithstanding the foregoing, if the Member or his or her Beneficiaries are not
yet entitled, or have not elected, to receive benefit payments under the Plan,
such segregated amounts, including all earnings having accrued thereon, shall be
restored to the Member’s Accounts and invested in accordance with the investment
election most recently submitted by the Member under Article Eight.

- 51 -



--------------------------------------------------------------------------------



 



12.6 Payment to Alternate Payee of Order if Determined to be a QDRO. If a QDRO
is determined to exist, (i) the Trustee shall be instructed to apply, on a
prospective basis, the terms and provisions of such QDRO, and (ii) any unpaid
amounts segregated under this Article Twelve shall be paid in accordance with
the Plan, including any earnings having accrued thereon, shall be paid in
accordance to the applicable Alternate Payee in a lump sum amount as soon as
practicable thereafter.

12.7 Subsequent Determination or Order to be Applied Prospectively. If , after
the expiration of the 18-month period beginning on the date the first payment
would be required to be made to an Alternate Payee under a DRO, such DRO is
determined to qualify as a QDRO, such QDRO shall be applied prospectively only.

ARTICLE THIRTEEN
GENERAL MATTERS
RELATING TO COMMITTEES

13.1 Appointment of Committees. The Board of Directors of Hartford Fire has
appointed a Pension Administration Committee, an Investment and Savings Plan
Investment Committee, and a Hardship Committee, each such Committee to be
comprised of the number of members set forth herein. On and after June 1, 2004,
each Committee in its discretion shall appoint additional members to the
respective Committee and accept resignations from existing members, which
appointments and acceptances will be final unless otherwise determined by the
Board of Directors of Hartford Fire. Each Committee shall have a Chairman as
designated by the Board of Directors of Hartford Fire prior to June 1, 2004 (or
as subsequently designated by the Committee) from among its regular members, and
shall also designate a Secretary who may be, but need not be, one of the members
thereof. Any person so appointed may resign at any time by delivering his or her
written resignation to the Secretary of Hartford Fire and the Chairman or
Secretary of his or Committee.

The Pension Administration Committee shall be comprised of not less than five
persons. The Investment and Savings Plan Investment Committee shall be comprised
of not less than four persons, and the Hardship Committee shall be comprised of
not less than three persons. Notwithstanding any vacancies, the Pension
Administration Committee and the Investment and Savings Plan Investment
Committee each may act as long as there are at least three members thereof, and
the Hardship Committee may act as long as there are at least two members
thereof.

13.2 Committees to be Named Fiduciaries. Each Committee appointed pursuant to
the Plan is designated as a named fiduciary within the meaning of Section 402(a)
of ERISA.

13.3 Authority of Committees. Each Committee shall have the authority, powers
and responsibilities set forth in the Plan, and shall also have such authority,
powers and responsibilities as may from time to time be delegated or allocated
to them by resolutions of the Board of Directors, including, but not limited to,
powers reserved to the Board of Directors to the extent specifically delegated
to a particular Committee by the Board of Directors.

- 52 -



--------------------------------------------------------------------------------



 



13.4 Action by Committees. Action by each Committee may be taken by majority
vote of its members and/or alternate members at a meeting upon such notice, or
upon waiver of notice, and at such time and place as each Committee may
determine from time to time; or action may be taken by written consent of a
majority of the members of the Committee without a meeting with the same effect
for all purposes as if assented to at a meeting.

13.5 Policies and Procedures of Committees. Each Committee shall establish such
policies, procedures, rules and regulations as such Committees may deem
necessary to carry out the provisions of the Plan and transactions of their
business.

13.6 Appointment of Subcommittees. Each Committee may appoint from among their
members such subcommittees with such powers as may be determined appropriate by
the appointing Committee, and each may authorize one or more of its members or
any agent to execute or deliver any instrument, make any payment, or take any
other action on behalf of the appointing Committee.

13.7 Delegation of Committee Authority. Each Committee may in its sole
discretion delegate to one or more of its members or alternate members, or to an
administrator or manager, or to such other individual or agent as may be
selected by the Committee, all or a portion of its authority, powers and
responsibilities, including the authority to supervise the conduct of the daily
affairs of the Committee, or to take any other action on behalf of the
delegating Committee as may be determined appropriate by the Committee in its
sole discretion (including the execution or delivery of any instrument or the
making of any payment on behalf of the Committee), each of which of the
foregoing shall be carried out in accordance with the provisions of the Plan and
any policies which may from time to time be established by the delegating
Committee.

13.8 Use of Experts by Committees. Each Committee may retain counsel and other
independent advisors, employ agents and provide for such clerical, accounting
and other services as it may require in carrying out its responsibilities under
the Plan. To the extent permitted by law, and to the extent not otherwise paid
by the Company, expenses associated with such services shall be paid from the
assets of the Plan.

13.9 Compensation of Committee Members. No member of any Committee shall receive
any compensation for his or her services as such, and except as required by law,
no bonds or other security shall be required of him or her in such capacity in
any jurisdiction.

13.10 Liability of Committee Members. Each of the members of the Committees
shall use that degree of care, skill, prudence and diligence in carrying out
their duties that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of a similar situation. Committee members
shall not be liable for the breach of fiduciary responsibility of another
fiduciary unless: (A) he or she participates knowingly in, or knowingly
undertakes to conceal, an act or omission of such other fiduciary, knowing such
act or omission is a breach, (B) by his or her failure to discharge his or her
duties solely in the interest of the Members and other persons entitled to
benefits under the Plan, for the exclusive purpose of providing benefits and
defraying reasonable expenses of administering the Plan not met by the Company,
he or she has enabled such other fiduciary to commit a breach, (C) he or she has

- 53 -



--------------------------------------------------------------------------------



 



knowledge of a breach by such other fiduciary and does not make reasonable
efforts to remedy the breach, or (D) if the Committee of which he or she is a
member improperly allocates responsibilities among its members or to others and
he or she fails to review prudently such allocation.

ARTICLE FOURTEEN
ADMINISTRATION OF PLAN -
PENSION ADMINISTRATION COMMITTEE

14.1 Composition of Pension Administration Committee. The Pension Administration
Committee shall be comprised of not less than five members. Notwithstanding any
vacancies in memberships, the Pension Administration Committee may act so long
as at least three memberships are filled.

14.2 Authority and Responsibilities of Pension Administration Committee. The
Pension Administration Committee shall be responsible, except as otherwise
herein expressly provided, for general supervision of the administration of the
Plan. Said Committee shall also have such authority, powers and responsibilities
as are set forth in the Plan or may be delegated by the Board of Directors as
provided in Article Thirteen. Said Committee shall also have the right to
exercise powers reserved to the Board of Directors hereunder, including the
right to amend the Plan, to the extent that, in the judgment of said Committee,
the exercise of such powers does not involve any material cost to the Company.

14.3 Confidentiality of Information. For purposes of the regulations under
Section 404(c) of ERISA, the Pension Administration Committee shall be
designated the fiduciary responsible for safeguarding the confidentiality of all
information relating to the purchase, sale and holding of employer securities
and the exercise of shareholder rights appurtenant thereto. The Pension
Administration Committee shall safeguard such information pursuant to written
procedures providing for such confidentiality. In addition, for purposes of
avoiding any situation for undue employer influence in the exercise of any
shareholder rights, the Pension Administration Committee shall appoint an
independent fiduciary, who shall not be affiliated with any sponsor of the Plan,
to ensure the maintenance of confidentiality pursuant to the regulations under
Section 404(c) of ERISA.

14.4 Interpretation of the Plan. Except as to matters which are required by law
to be determined or performed by the Board of Directors, or which from time to
time the Board of Directors may reserve to itself or allocate or delegate to
officers of Hartford Fire or to another Committee, the Pension Administration
Committee shall have the full discretionary authority to determine all questions
and to make all factual determinations regarding any and all matters arising in
the administration, interpretation and application of the Plan, including but
not limited to the right to remedy possible ambiguities, inequities,
inconsistencies or omissions, and including but not limited to questions of
interpretation with respect to eligibility to participate, employment status,
amount and timing of benefits payable under the Plan and all other definitions
and questions of interpretation. Such determinations and interpretations shall
be final, conclusive and binding on all parties who have a claim or interest
under the Plan.

- 54 -



--------------------------------------------------------------------------------



 



14.5 Delegation of Authority to Plan Administrator. The Pension Administration
Committee may delegate to the Plan Administrator or other administrator the
responsibility of administering and operating the details of the Plan in
accordance with the provisions of the Plan and any policies which may from time
to time be established by the Pension Administration Committee. The Plan
Administrator shall be Hartford Fire’s Vice President, Employee Benefits (or
successor or other person holding a similar position). Except as to matters
which are required by law to be determined or performed by the Board of
Directors, or which from time to time the Board of Directors may reserve to
itself or allocate or delegate to officers of Hartford Fire or to another
Committee, and except as otherwise provided in the Plan or by the Pension
Administration Committee, the Plan Administrator shall have the full
discretionary authority to determine all questions and to make all factual
determinations regarding any and all matters arising in the administration,
interpretation and application of the Plan, including but not limited to the
right to remedy possible ambiguities, inequities, inconsistencies or omissions,
and including but not limited to questions of interpretation with respect to
eligibility to participate, employment status, amount and timing of benefits
payable under the Plan and all other definitions and questions of
interpretation. Such determinations and interpretations shall be final,
conclusive and binding on all parties who have a claim or interest under the
Plan.

ARTICLE FIFTEEN
MANAGEMENT OF INVESTMENT FUNDS -
INVESTMENT AND SAVINGS PLAN INVESTMENT
COMMITTEE

15.1 Composition of Investment and Savings Plan Investment Committee. The
Investment and Savings Plan Investment Committee shall be comprised of not less
than four members. Notwithstanding any vacancies in memberships, the Investment
and Savings Plan Investment Committee may act so long as at least three
memberships are filled.

15.2 Authority and Responsibilities of Investment and Savings Plan Investment
Committee. The Investment and Savings Plan Investment Committee shall be
responsible, except as otherwise herein expressly provided, for directing and
coordinating all activity relating to the investment management of the assets of
the Plan. Said Committee shall also have such authority, powers and
responsibilities as are set forth in the Plan or may be delegated by the Board
of Directors as provided in Article Thirteen, including, but not limited to the
following: (A) Establishment of one or more trusts for the Plan and any funding
agreements for the Plan, (B) Selection and appointment of the Trustee and any
funding agents, (C) Provision, consistent with the provisions of the Plan and
applicable trusts, of direction to the Trustee, which may involve but need not
be limited to direction of investment of all or a part of the Plan assets, and
(D) Appointment and provision for use of investment advisors and investment
managers. In discharging the foregoing responsibilities, the Investment and
Savings Plan Investment Committee shall evaluate and monitor the investment
performance of the Trustee and investment managers, if any.

- 55 -



--------------------------------------------------------------------------------



 



Notwithstanding any other provisions of the Plan to the contrary, to the extent
that the Pension Fund Trust and Investment Committee, as constituted on May 31,
2004, retains oversight with respect to a specific fiduciary matter, (i) such
Pension Fund Trust and Investment Committee shall have those duties and
responsibilities hereunder with respect to such matter as the Investment and
Savings Plan Investment Committee would have had with respect to such matter but
for the Pension Fund Trust and Investment Committee’s continued oversight, and
(ii) the Investment and Savings Plan Investment Committee shall have no duty or
responsibility therefor, unless and until the Pension Fund Trust and Investment
Committee transfers responsibility for such matter to the Investment and Savings
Plan Investment Committee.

15.3 Trust Fund. All of the funds of the Plan shall be held by a Trustee
appointed from time to time by the Investment and Savings Plan Investment
Committee in one or more trusts under a trust instrument or instruments approved
or authorized by said Committee for use in providing the benefits of the Plan;
provided that no part of the corpus or income of the Trust Fund shall be used
for, or diverted to, purposes other than for the exclusive benefit of Members,
Deferred Members and Beneficiaries.

15.4 Reports to Members and Deferred Members. At least annually at a time to be
determined by the Pension Administration Committee, each Member and Deferred
Member shall be furnished a statement setting forth the value of each of his or
her Accounts, together with a statement of the amounts contributed to each such
Account by the Member or Deferred Member and by the Company and the vested
amount of the Company Contribution Account or the earliest time a portion of the
Company Contribution Account will become vested.

15.5 Fiscal Year. The fiscal year of the Plan and the trust shall end on the
30th day of December in 1997, and shall end on the 31st day of December in years
after 1997 or such other date as may be designated by the Investment and Savings
Plan Investment Committee.

ARTICLE SIXTEEN
HARDSHIP WITHDRAWALS -
HARDSHIP COMMITTEE

16.1 Composition of Hardship Committee. The Hardship Administration Committee
shall be comprised of not less than three members. Notwithstanding any vacancies
in memberships, the Hardship Committee may act so long as it has at least two
memberships are filled.

16.2 Authority and Responsibilities of Hardship Committee. The Hardship
Committee shall be responsible, except as otherwise herein expressly provided,
for determining whether a bona fide financial hardship exists as a condition for
a Member’s withdrawal from his or her Supplemental Before-Tax Investment Account
and his or her Basic Before-Tax Investment Account under the Plan. Said
Committee shall also have such authority, powers and responsibilities as are set
forth in the Plan or may be delegated by the Board of Directors as provided in
Article Thirteen.

- 56 -



--------------------------------------------------------------------------------



 



16.3 Determination of Financial Hardship. In determining whether a bona fide
financial hardship exists in a particular case, the Hardship Committee shall
take into account all pertinent facts and circumstances and shall base its
determination on the meaning of the term hardship under the applicable tax laws,
including cases and Internal Revenue Service guidelines. A determination by the
Hardship Committee as to the existence or absence of a hardship shall be final,
conclusive and binding on all parties.

ARTICLE SEVENTEEN
GENERAL AND ADMINISTRATIVE PROVISIONS

17.1 No Right to Employment. Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any Employee the right to be
retained in the employ of the Company.

17.2 Inalienability of Benefits. Except as specifically provided in the Plan or
as may be required under the terms of a QDRO, or pursuant to the requirements of
Code Section 401(a)(13(C), or as applicable law may otherwise require, no
benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempts so to do shall be void, nor shall any such benefit be in any manner
liable for or subject to debts, contracts, liabilities, engagements or torts of
the person entitled to such benefit; and in the event that the Plan Committee
shall find that any Member, Deferred Member or Beneficiary who is or may become
entitled to benefits hereunder has become bankrupt or that any attempt has been
made to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
any of his or her benefits under the Plan, except as specifically provided in
the Plan or as applicable law may otherwise require, then such benefit shall
cease and terminate, and in that event the Plan Committee shall hold or apply
the same to or for the benefit of such Member, Deferred Member or Beneficiary
who is or may become entitled to benefits hereunder, his or her spouse,
children, parents or other blood relatives, or any of them.

17.3 Source of Benefit Payments. Benefits under the Plan shall be payable only
out of the Trust Fund, and the Company shall not have any legal obligation,
responsibility or liability to make any direct payment of benefits under the
Plan. Neither the Company nor the Trustee guarantees the Trust Fund against any
loss or depreciation or guarantees the payment of any benefit hereunder. No
person shall have any rights under the Plan with respect to the Trust Fund, or
against the Company, except as specifically provided for herein.

17.4 Payment of Expenses. Direct charges and expenses arising out of the
purchase or sale of securities and taxes levied on or measured by such
transactions, and any investment management fees, with respect to any fund, may
be paid in part by the Company. Any such charges, expenses, taxes and fees not
paid by the Company shall be paid from the fund with respect to which they are
incurred. An annual charge to the Trust Fund of up to 0.25% of the market value
of the assets held by such Trust Fund shall be charged and applied to satisfy
expenses incurred in conjunction with Plan administration, including, but not
limited to, investment management, Trustee, record keeping, audit fees, fees for
legal services to the extent permitted by applicable law, and expenses of the
Investment and Savings Plan

- 57 -



--------------------------------------------------------------------------------



 



Investment Committee, the Pension Administration Committee, and the Hardship
Committee described in Section 13.8; the Company shall pay all other expenses
reasonably incurred in administering the Plan

17.5 Relief from Liability. The Plan is intended to constitute a Plan as
described in Section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations Section 2550.404c-1. The Plan fiduciaries are relieved of any
liability for any losses that are the direct and necessary result of investment
instructions given by any Member, Deferred Member or Beneficiary.

17.6 Uniform Action by Certain Committees. Action by the Pension Administration
Committee and the Hardship Committees shall be uniform in nature as applied to
all persons similarly situated, and no such action shall be taken which will
discriminate in favor of any Members who are Highly Compensated Employees.

17.7 Amendment of Plan. The Board of Directors reserves the right at any time
and from time to time, and retroactively if deemed necessary or appropriate to
conform with governmental regulations or other policies, to modify or amend in
whole or in part any or all of the provisions of the Plan; provided that no such
modification or amendment shall (A) make it possible for any part of the funds
of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of Members, Deferred Members and Beneficiaries, or (B)
increase the duties of the Trustee without its consent thereto in writing.
Except as may be required to conform with governmental regulations, no such
amendment shall adversely affect the rights of any Member or Deferred Member
with respect to contributions made on his or her behalf prior to the date of
such amendment.

17.8 Merger or Consolidation of Plan. The Plan may not be merged or consolidated
with, nor may its assets or liabilities be transferred to, any other plan unless
each Member or Deferred Member under the Plan would, if the resulting plan were
then terminated, receive a benefit immediately after the merger, consolidation,
or transfer which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation, or
transfer if the Plan had then terminated.

17.9 Termination of Plan. The Plan is entirely voluntary on the part of the
Company. The Board of Directors reserves the right at any time to terminate the
Plan, the trust agreement and the trust hereunder or to suspend, reduce or
partially or completely discontinue contributions thereto. In the event of such
termination or partial termination of the Plan or complete discontinuance of
contributions, the interests of Members and Deferred Members shall automatically
become nonforfeitable. In the event of such termination or partial termination
or complete discontinuance, any forfeitures not previously applied in accordance
with Article Five shall be credited ratably to the Accounts of all Members and
Deferred Members in proportion to the amounts of Matching Company Contributions
made under Article Five credited during the current calendar year, or, if no
Matching Company Contributions have been made during the current calendar year,
then in proportion to such Matching Company Contributions during the last
previous calendar year during which such Matching Company Contributions were
made.

17.10 Headings and Word Usage. The headings used in this Plan are used for
convenience of reference and in the case of any conflict, the text of the Plan,
rather than any headings, shall control. Words used in the singular are intended
to include the plural, whenever appropriate.

- 58 -



--------------------------------------------------------------------------------



 



17.11 Construction. The Plan shall be construed, regulated and administered in
accordance with the laws of the State of New York, subject to the provisions of
applicable Federal laws.

17.12 Tax Withholding. The Plan Administrator shall have the right, to the
extent not prohibited by law, to make such provisions as deemed appropriate in
its sole discretion to satisfy any obligation of the Company to withhold
federal, state or local income or other taxes incurred by reason of the
operation of the Plan or benefits provided under the Plan, including but not
limited to at any time (i) requiring a Participant to submit payment to the
Company for such taxes before paying benefits under the Plan or making
settlement of any amount due under the Plan, (ii) withholding such taxes from
wages or other amounts due to a Participant before paying benefits under the
Plan or making settlement of any amount due under the Plan, (iii) making
settlement of any amount due under the Plan part in shares of common stock of
The Hartford and part in cash to facilitate satisfaction of such withholding
obligations, or (iv) receiving shares of common stock of the Hartford already
owned by a Participant or withholding such shares otherwise due to a Participant
in an amount determined necessary to satisfy such withholding obligations.

- 59 -



--------------------------------------------------------------------------------



 



APPENDIX A: Distribution Table

      Age of the Employee

--------------------------------------------------------------------------------

  Distribution Period

--------------------------------------------------------------------------------

70
  27.4
71
  26.5
72
  25.6
73
  24.7
74
  23.8
75
  22.9
76
  22.0
77
  21.2
78
  20.3
79
  19.5
80
  18.7
81
  17.9
82
  17.1
83
  16.3
84
  15.5
85
  14.8
86
  14.1
87
  13.4
88
  12.7
89
  12.0
90
  11.4
91
  10.8
92
  10.2
93
  9.6
94
  9.1
95
  8.6
96
  8.1
97
  7.6
98
  7.1
99
  6.7
100
  6.3
101
  5.9
102
  5.5
103
  5.2
104
  4.9
105
  4.5
106
  4.2
107
  3.9
108
  3.7
109
  3.4
110
  3.1
111
  2.9
112
  2.6
113
  2.4
114
  2.1
115 and older
  1.9

- 60 -